PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

Exhibit 10.45

EXECUTION COPY

 

 

 

LOAN AND SECURITY AGREEMENT

dated November 4, 2014

AMONG

GREAT LAKES DREDGE & DOCK CORPORATION,

as Borrower,

GREAT LAKES DREDGE & DOCK COMPANY, LLC,

as Guarantor

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

SECTION 1.01. Certain Defined Terms

     1   

SECTION 1.02. Computation of Time Periods

     16   

SECTION 1.03. Accounting Terms

     16   

ARTICLE II THE LOAN

     16   

SECTION 2.01. The Loan

     16   

SECTION 2.02. Drawdown Procedures

     17   

SECTION 2.03. Advance of Loan Proceeds

     17   

SECTION 2.04. The Notes

     17   

SECTION 2.05. Repayment of Principal

     18   

SECTION 2.06. Payments Generally; Administrative Agent’s Clawback

     19   

SECTION 2.07. Sharing of Payments by Lenders

     22   

SECTION 2.08. Holdback

     22   

ARTICLE III INTEREST AND PAYMENT PROVISIONS

     22   

SECTION 3.01. Interest Rates

     22   

SECTION 3.02. Computations

     23   

SECTION 3.03. Liens; Setoff

     23   

SECTION 3.04. Prepayment

     23   

ARTICLE IV SECURITY

     24   

SECTION 4.01. Grant of Security Interest

     24   

SECTION 4.02. Collateral Documents

     25   

SECTION 4.03. Additional Documents, etc.

     25   

SECTION 4.04. Release of Collateral

     25   

SECTION 4.05. Exercise of Powers of Attorney

     26   

SECTION 4.06. Substitution of Collateral

     26   

ARTICLE V CONDITIONS OF BORROWING

     27   

SECTION 5.01. Conditions Precedent to the Funding of the Loan

     27   

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES

     29   

SECTION 6.01. Representations and Warranties

     29   

ARTICLE VII COVENANTS OF BORROWER

     32   

SECTION 7.01. Affirmative Covenants

     32   

SECTION 7.02. Negative Covenants

     42   

ARTICLE VIII EVENTS OF DEFAULT; REMEDIES

     42   

SECTION 8.01. Events of Default; Acceleration, etc.

     42   

SECTION 8.02. Miscellaneous Remedies

     46   

SECTION 8.03. Application of Moneys

     48   

SECTION 8.04. Additional Rights

     48   

 

i



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

ARTICLE IX MISCELLANEOUS

  49   

SECTION 9.01. Amendments, etc.

  49   

SECTION 9.02. Notices, etc.

  50   

SECTION 9.03. GOVERNING LAW

  52   

SECTION 9.04. Service of Process and Consent to Jurisdiction; Waiver of Venue

  53   

SECTION 9.05. No Remedy Exclusive

  53   

SECTION 9.06. Payment of Costs

  54   

SECTION 9.07. Further Assurances

  55   

SECTION 9.08. Counterparts

  56   

SECTION 9.09. Headings

  56   

SECTION 9.10. Severability

  56   

SECTION 9.11. Survival

  56   

SECTION 9.12. WAIVER OF TRIAL BY JURY

  56   

SECTION 9.13. Assignment

  57   

SECTION 9.14. USA Patriot Act

  61   

SECTION 9.15. Payments Set Aside

  61   

SECTION 9.16. No Advisory or Fiduciary Responsibility

  62   

SECTION 9.17. Electronic Execution of Assignments and Certain Other Documents

  62   

SECTION 9.18. Treatment of Certain Information; Confidentiality

  63   

SECTION 9.19. Accounting Matters

  64   

SECTION 9.20. Term of Agreement

  64   

SECTION 9.21. Inconsistencies with Other Documents

  64   

ARTICLE X TAXES AND YIELD PROTECTION

  64   

SECTION 10.01. Taxes

  64   

SECTION 10.02. Increased Costs

  69   

SECTION 10.03. Mitigation Obligations

  70   

SECTION 10.04. Replacement of Lenders

  71   

ARTICLE XI ADMINISTRATIVE AGENT

  72   

SECTION 11.01. Appointment and Authority

  72   

SECTION 11.02. Rights as a Lender

  72   

SECTION 11.03. Exculpatory Provisions

  73   

SECTION 11.04. Reliance by the Administrative Agent

  73   

SECTION 11.05. Delegation of Duties

  74   

SECTION 11.06. Resignation of Administrative Agent

  74   

SECTION 11.07. Non-Reliance on Administrative Agent and Other Lenders

  75   

SECTION 11.08. Administrative Agent May File Proofs of Claim; Credit Bidding

  75   

SECTION 11.09. Collateral and Guaranty Matters

  77   

 

ii



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Schedule 1

Allocated Percentage Values   79   

Schedule 2

Notices   81   

Schedule 3

Commitments   83   

Schedule 4

Equipment   84   

Schedule 5

Vessels   85   

Schedule 6

Existing Liens   86   

Schedule 7

Other Trade Names   87   

Exhibit A

Form of Promissory Note   88   

Exhibit B

Form of First Preferred Fleet Mortgage   92   

Exhibit C

Form of Guaranty   110   

Exhibit D

Form of Loan Notice   118   

Exhibit E

Form of Administrative Questionnaire   120   

Exhibit F

Form of Assignment and Assumption   125   

Exhibit G

Forms of U.S. Tax Compliance Certificate   131   

Exhibit H

Form of Notice of Loan Prepayment   136   

 

iii



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as of November 4,
2014, is made by and among GREAT LAKES DREDGE & DOCK CORPORATION, a Delaware
corporation (the “Borrower”), GREAT LAKES DREDGE & DOCK COMPANY, LLC, a Delaware
limited liability company (the “Guarantor”), the Lenders from time to time party
hereto and BANK OF AMERICA, N.A., as Administrative Agent.

RECITALS:

WHEREAS, the Borrower has made application to the Lenders for a term loan in the
aggregate principal amount of $50,000,000, the proceeds of which will be used
for the working capital and general corporate purposes of the Borrower and its
Subsidiaries, including, without limitation, to finance in part the construction
of an articulated tug and dredge;

WHEREAS, the Guarantor is the sole owner of the Vessels and Equipment (each as
hereinafter defined); and

WHEREAS, the Lenders are willing to make such loan to the Borrower, subject to,
and upon to the terms and conditions set forth in, this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, and intending to be
legally bound hereby, the parties do hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms have the following meanings (such to be equally applicable to the singular
and plural forms of the terms defined):

“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 2, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under

 



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

common Control with the Person specified. “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto

“Agreement” has the meaning set forth in the introductory paragraph hereto, as
the same may be amended, restated, supplemented or otherwise modified in writing
from time to time.

“Allocated Percentage Value” means the percentage set forth on Schedule 1
applicable to each Vessel and the Equipment.

“Applicable Law” means, collectively, all applicable international, foreign,
federal, state and local statutes, treaties, conventions, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders and decrees of
courts or any Governmental Authority.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by (i) on or prior to the Closing Date, such Lender’s Commitment at such time
and (ii) thereafter, the outstanding principal amount of such Lender’s Loans at
such time. The Applicable Percentage of each Lender in respect of the Facility
is set forth opposite the name of such Lender on Schedule 3 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Approved Appraiser” means North American Marine Consultants, LLC, or such other
appraiser reasonably satisfactory to the Administrative Agent.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.13), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

“Auditors” means Deloitte & Touche LLP or such other independent certified
public accounting firm of recognized national standing reasonably acceptable to
the Administrative Agent.

“BAML” means Banc of America Leasing & Capital, LLC and its successors.

 

2



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means the Bankruptcy Act of 1978, as amended or otherwise
modified from time to time.

“Bonding Agreement” means, collectively, the Zurich Agreement and any supplement
thereto or replacement thereof, and any similar contractual arrangement entered
into by the Borrower or any of its Subsidiaries with providers of bid,
performance or payment bonds.

“Bonding Obligations” means (a) obligations incurred by the Borrower and its
Subsidiaries (including guaranties thereof) with respect to bid, payment,
performance, surety, appeal or similar bonds and completion guaranties in the
ordinary course of business and (b) obligations incurred by the Borrower and its
Subsidiaries (including guaranties thereof) under any Bonding Agreement.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a borrowing consisting of simultaneous Loans.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Applicable Law of, or are in
fact closed in, Chicago, Illinois or the state where the Administrative Agent’s
Office is located.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation,
treaty or convention, (b) any change in any law, rule, regulation, treaty or
convention or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Closing Date” means the date of the making of the Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means, collectively, the Vessels, the Equipment and all other
collateral now or hereafter granted to the Administrative Agent, for the benefit
of the Secured Parties, as collateral for the Borrower’s Obligations.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding

 

3



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

not to exceed the amount set forth opposite such Lender’s name on Schedule 3
under the caption “Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The Commitment of all of the Lenders on the Closing Date shall be
$50,000,000.

“Compliance Certificate” has the meaning set forth in Section 7.01(a).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect

“Default” means any event which with the giving of notice or lapse of time, or
both, would constitute an Event of Default.

“Default Rate” has the meaning set forth in Section 3.01.

“Dollars” and the sign “$” mean lawful money of the United States of America.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.13 (subject to such consents, if any, as may be
required under Section 9.13(b)(iii)).

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(2) of ERISA that is maintained for employees of any Loan Party or any
ERISA Affiliate including any Pension Plan that has at any time within the
preceding six (6) years been maintained, funded or administered for the
employees of any Loan Party or any current or former ERISA Affiliate.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure

 

4



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

to any Hazardous Materials, (d) the release or threatened release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equipment” means the items, units and groups of personal property, licensed
materials and fixtures described in Schedule 4 hereto, together with all
replacements, parts, additions, improvements, accessories and substitutions
therefor in accordance with the terms of this Agreement; and “item of Equipment”
means a commercial unit of such property which in commercial usage is treated as
a single whole, division of which materially impairs its character or value on
the market or in use, and includes each functionally integrated and separately
marketable group or unit of Equipment and may be a single article (such as a
machine) or a set of articles (such as a suite of furniture or a line of
machinery).

“Equipment Utilization Agreement” means the Equipment Utilization Agreement,
dated as of the date hereof, among the Borrower, certain Subsidiaries of the
Borrower as indemnitors, Wells Fargo Bank, National Association, as
Administrative Agent under the Existing Credit Agreement and Zurich, as surety
thereunder, as may be amended, restated, supplemented or otherwise modified in
writing from time to time in accordance with the terms thereof.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” has the meaning set forth in Section 6.01(l).

“ERISA Affiliate” means any Person who together with any Loan Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“Event of Default” has the meaning set forth in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on

 

5



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower under
Section 10.04) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 10.01(a)(ii), (a)(iii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 10.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
June 4, 2012, as amended, restated, supplemented, modified, refinanced or
replaced from time to time, by and among Great Lakes Dredge & Dock Corporation,
as Borrower, the other Credit Parties party thereto, the financial institutions
from time to time party thereto as lenders and Wells Fargo Bank, National
Association, as Administrative Agent, Swingline Lender and an Issuing Lender.

“Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Commitments at such time and (b) thereafter, the
aggregate principal amount of the Loans of all Lenders outstanding at such time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Fleet Mortgage” means the First Preferred Fleet Mortgage, substantially in the
form attached hereto as Exhibit B, to be executed and delivered by the Guarantor
in favor of the

 

6



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Administrative Agent, for the benefit of the Secured Parties, and recorded with
NVDC, as the same may be amended, restated, supplemented or otherwise modified
in writing from time to time.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Generally Accepted Accounting Principles” or “GAAP” means generally accepted
accounting principles in the United States set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national bodies such as the European Union or the
European Central Bank).

“Guarantor” has the meaning specified in the introductory paragraph hereto.

“Guaranty” mean that certain Guaranty, dated the date hereof, and substantially
in the form attached hereto as Exhibit C, pursuant to which the Guarantor shall
unconditionally and irrevocably guarantee all Obligations of the Borrower to the
Secured Parties, as the same may be amended, restated, supplemented or otherwise
modified in writing from time to time.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“Holdback Amount” has the meaning specified in Section 2.08.

“Holdback Appraisal” has the meaning specified in Section 2.08.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

7



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

“Indemnitees” has the meaning specified in Section 9.06(b).

“Information” has the meaning specified in Section 9.18.

“Initial Appraisal” has the meaning specified in Section 7.01(s).

“Insurances” means all policies and contracts of insurance (whether issued in
the commercial market or by the United States) and all entries of the Vessels in
a protection and indemnity or war risks association or club, which are from time
to time taken out or entered into in respect of the Vessels.

“IRS” means the United States Internal Revenue Service.

“ISM Code” means, in relation to its application to the Borrower, any Vessel and
its operation, the International Safety Management Code (including the
guidelines on its implementation) adopted by the International Maritime
Organization (“IMO”) as Resolution A.741(18) and Resolution A.913(22)
(superseding Resolution A.788(19)), as the same may be amended, supplemented or
replaced from time to time (and the terms “safety management system”, “Safety
Management Certificate” and “Document of Compliance” have the meanings specified
in the ISM Code).

“ISPS Code” means, in relation to its application to the Borrower, any Vessel
and its operation, the International Ship and Port Facility Security Code
constituted pursuant to resolution A.924(22) of the IMO adopted by a Diplomatic
Conference of the IMO on Maritime Security on 13 December 2002 and now set out
in Chapter XI-2 of the Safety of Life at Sea Convention (SOLAS) 1974 (as
amended).

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns.

“Lending Office” means, as to the Administrative Agent or any Lender, the office
or offices of such Person described as such in such Person’s Administrative
Questionnaire, or such other office or offices as such Person may from time to
time notify the Borrower and the Administrative Agent; which office may include
any Affiliate of such Person or any domestic or foreign branch of such Person or
such Affiliate.

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset;
provided, however, that in no event shall an operating lease in and of itself be
deemed a Lien regardless of GAAP treatment.

 

8



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

“Loan” means an advance made by a Lender to the Borrower under Article II.

“Loan Documents” mean, collectively, this Agreement, the Notes, the Fleet
Mortgage, the Guaranty, and all other documents now or hereafter executed and
delivered, to evidence, secure, or guarantee, or in connection with, this
Agreement.

“Loan Notice” means a notice of the Borrowing, which shall be substantially in
the form of Exhibit D or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

“Loan Parties” means, collectively, the Borrower and the Guarantor.

“Material Adverse Effect” means (a) a material adverse effect on the properties,
business, operations, assets, liabilities or condition (financial or otherwise)
of the Borrower and its Subsidiaries, taken as a whole, (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document or (c) a material impairment of the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

“Maturity Date” means November 4, 2019, provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Minimum Orderly Liquidation Value Percentage” shall mean 125%.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.01 and (b) has been
approved by the Required Lenders.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit A, as
the same may be amended, restated, supplemented or otherwise modified in writing
from time to time.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit H or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

 

9



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

“NVDC” means the National Vessel Documentation Center, U.S. Coast Guard, located
in Falling Waters, West Virginia.

“Obligation” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan and (b) all costs and expenses incurred in
connection with the enforcement and collection of the foregoing, including the
fees, charges and disbursements of counsel, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof pursuant to any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding. For purposes hereof,
the Borrower’s Obligations under the Loan Documents include, without limitation,
the timely payment of all (i) principal, interest, Prepayment Fees, late
charges, certain other fees and expenses (including, without limitation,
reasonable attorneys’ fees and expenses), disbursements, indemnities and any
other amounts payable by the Borrower to the Lenders or the Administrative
Agent, including, but not limited to, those under or pursuant to the Loan
Documents; and (ii) any amount which the Lenders and the Administrative Agent,
in their sole discretion, may elect to pay or advance on the behalf of any Loan
Party pursuant to and in accordance with the terms of the Loan Documents.

“Orderly Liquidation Value” means the orderly liquidation value of the
Collateral, as determined by an Approved Appraiser.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.04).

“Outstanding Amount” means with respect to Loans, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Loans, as the case may be, occurring on such date.

“Participant” has the meaning specified in Section 9.13(d).

“Participant Register” has the meaning specified in Section 9.13(d).

 

10



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Loan Party or any ERISA Affiliate or (b) has at any time within the
preceding six (6) years been maintained, funded or administered for the
employees of any Loan Party or any current or former ERISA Affiliates.

“Permitted Encumbrances” means:

(a) Liens created pursuant to the Loan Documents;

(b) Liens in existence on the Closing Date and described on Schedule 6 and any
modifications, replacements, renewals, refinancings or extensions thereof;

(c) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings being
diligently pursued if adequate reserves are maintained to the extent required by
GAAP;

(d) Liens of landlords, carriers, warehousemen, mechanics, materialmen,
repairmen, construction contractors or other like Liens (including, without
limitation, Liens for crew’s wages, and salvage (including contract salvage) and
for repairs, supplies, bunkers, services, wharfage, harbor dues and canal tolls)
arising in the ordinary course of business which secure amounts not overdue for
a period of more than sixty (60) days or if more than sixty (60) days overdue,
are unfiled and no other action has been taken to enforce such Lien or which are
being contested in good faith and by appropriate proceedings being diligently
pursued, if adequate reserves with respect thereto are maintained on the books
of the Borrower or its Subsidiaries;

(e) deposits or pledges made in the ordinary course of business (including,
without limitation, surety bonds and appeal bonds) in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance and other types of social security or similar legislation, or to
secure the performance of bids, trade contracts, government contracts, leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature or arising as a result of progress payments under government
contracts (including (i) those to secure health, safety and environmental
obligations and (ii) those required or requested by any Governmental Authority)
incurred in the ordinary course of business;

(f) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property which, in the aggregate, do not materially
interfere with the ordinary conduct of the business of the Borrower and its
Subsidiaries;

 

11



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(g) Liens arising from the filing of precautionary UCC financing statements
relating to leases entered into by the Borrower or any of its Subsidiaries in
the ordinary course of business;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(f) or securing appeal or other surety bonds
relating to such judgments;

(i) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account of any Borrower or any Subsidiary thereof;

(j) (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;

(k) leases or subleases (including bareboat charters) of property other than
Collateral, or property that would constitute Collateral, by the Borrower or any
of its Subsidiaries as lessor or sublessor, provided that such leases and
subleases do not interfere in any material respect with the businesses of the
Borrower and its Subsidiaries, and are not otherwise prohibited under the other
terms of this Agreement, and leases or subleases (including bareboat charters)
of property constituting, or that would constitute, Collateral, provided that
such leases and subleases do not interfere in any material respect with the
businesses of the Borrower and its Subsidiaries, are not otherwise prohibited
under the other terms of this Agreement and are made in the ordinary course of
business;

(l) Liens granted to sureties under any Bonding Agreement or to secure any
Bonding Obligations, or Liens that could, pursuant to the terms of any Bonding
Agreement, attach as security for any Bonding Obligation upon the satisfaction
of conditions or events described in the relevant Bonding Agreement;

(m) Liens arising by operation of law or by contract in each case encumbering
insurance policies and proceeds thereof to secure the financing of premiums
payable under such policies; and

(n) Liens pursuant to a purchase agreement or sale agreement securing the
obligations under such purchase agreement or sale agreement and encumbering
solely the assets that are to be sold in any asset disposition permitted or not
otherwise prohibited by this Agreement.

“Person” means a natural person, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof, or any other entity, whether acting in an
individual, fiduciary or other capacity.

 

12



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

“Platform” has the meaning specified in Section 7.01(a).

“Prepayment Fee” shall be an amount equal to the aggregate principal amount of
the Loans being prepaid multiplied by: two percent (2.0 %) (for prepayments
occurring prior to the first anniversary of the date hereof); one and one-half
percent (1.5 %) (for prepayments occurring on and after the first anniversary of
the date hereof but prior to the second anniversary of the date hereof); one
percent (1.0 %) (for prepayments occurring on and after the second anniversary
of the date hereof but prior to the third anniversary of the date hereof);
three-quarters percent (0.75 %) (for prepayments occurring on and after the
third anniversary of the date hereof but prior to the fourth anniversary of the
date hereof); one-quarter percent (0.25 %) (for prepayments occurring on and
after the fourth anniversary of the date hereof but prior to six months prior to
the fifth anniversary of the date hereof); and zero percent (0.0%) thereafter.

“Protection and Indemnity Risks” means the usual risks covered by a protection
and indemnity association or club including the portion not recoverable in case
of collision under the ordinary running-down clause.

“Public Lender” has the meaning specified in Section 7.01(a).

“Recipient” means the Administrative Agent or any Lender.

“Register” has the meaning specified in Section 9.13(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Required Lenders” means, at any time, at least two (2) Lenders having Total
Credit Exposures representing more than 50% of the Total Credit Exposures of all
Lenders.

“Resignation Effective Date” has the meaning set forth in Section 11.06(a).

“Responsible Officer” means the chief executive officer, president, chief
operating officer, executive vice president, senior vice president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Article V, the secretary or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
each in form and substance reasonably satisfactory to the Administrative Agent.

 

13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Indemnitees and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 11.05.

“Secured Obligations” means all Obligations.

“Subsidiary” of any Person means any corporation of which more than 50% of the
issued and outstanding capital stock having ordinary voting power to elect a
majority of the Board of Directors of such corporation (irrespective of whether
at the time capital stock of any other class or classes of such corporation
shall or might have voting power upon the occurrence of any contingency) is
directly or indirectly owned or controlled by such Person, by such Person and
one or more of its Subsidiaries or by one or more of such Person’s Subsidiaries.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the date upon which all Obligations (other than
contingent obligations) arising under this Agreement or any other Loan Document
shall have been paid in full in cash or other immediately available funds.

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or would, individually or in the
aggregate, reasonably be expected to result in liability of the Borrower in an
aggregate amount in excess of the Threshold Amount: (a) a “Reportable Event”
described in Section 4043 of ERISA for which the thirty (30) day notice
requirement has not been waived by the PBGC, or (b) the withdrawal of any Loan
Party or any ERISA Affiliate from a Pension Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, or (c) the termination of a Pension Plan, the filing
of a notice of intent to terminate a Pension Plan or the treatment of a Pension
Plan amendment as a termination, under Section 4041 of ERISA, if the plan assets
are not sufficient to pay all plan liabilities, or (d) the institution of
proceedings to terminate, or the appointment of a trustee with respect to, any
Pension Plan by the PBGC, or (e) any other event or condition which would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, or (f) the imposition
of a Lien pursuant to Section 430(k) of the Code or Section 303 of ERISA, or
(g) the determination that any Pension Plan or Multiemployer Plan is considered
an at-risk plan or plan in endangered or critical status with the meaning of
Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305 of ERISA or
(h) the partial or complete withdrawal of any Loan Party or any ERISA Affiliate
from a Multiemployer Plan if withdrawal liability is asserted by such plan, or
(i) any event or condition which results in the reorganization or insolvency of
a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the

 

14



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA, or (k) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Loan Party or any ERISA Affiliate.

“Threshold Amount” means $10,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the Outstanding
Amount of all Loans of such Lender at such time.

“Total Loss” means (A) with respect to any Vessel, any of the following and any
such Total Loss shall be deemed to have occurred as of the date set forth in
parenthesis after the definition of such Total Loss:

(i) its actual total loss or destruction, damage beyond repair, or being
rendered permanently unfit for normal use (the date on which such loss,
destruction, damage or rendition occurs or, if the date of loss or destruction
is not known, the date on which such Vessel was last heard of);

(ii) its constructive or, with the consent of the Borrower (so long as no Event
of Default shall have occurred and be continuing) and the Required Lenders,
compromised, arranged or agreed total loss (the earliest of (A) the date on
which such loss is agreed or compromised or arranged by the insurers, (B) the
date on which a competent court of law or arbitration tribunal issues a judgment
or award against which there is no appeal to the effect that a Total Loss has
occurred, (C) the date on which the insurers make payment of the full amount of
the proceeds of such total loss on the basis of a total loss, and (D) ninety
(90) days from the date of the event giving rise to such loss, but in each case
not to extend beyond the Maturity Date);

(iii) requisition for title or other compulsory acquisition of any Vessel (other
than by requisition for hire) which shall continue for ninety (90) days (the
date on which such requisition for title or other compulsory acquisition takes
effect); and

(iv) capture, seizure, arrest, detention or confiscation of any Vessel by any
Governmental Authority or by Persons acting or purporting to act on behalf of
any Government Authority, unless the Vessel is released from such capture,
seizure, arrest, detention or confiscation within thirty (30) days after the
occurrence thereof (the earlier of (A) the date on which the insurers make
payment of the full amount of the proceeds of such total loss on the basis of a
total loss, and (B) ninety (90) days from the date of the event giving rise to
such loss, but in each case not to extend beyond the Maturity Date).

(B) with respect to any Equipment, a Total Loss shall be deemed to have occurred
upon:

(i) the actual or constructive total loss of such Equipment;

 

15



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(ii) the loss, disappearance, theft or destruction of such Equipment, or damage
to such Equipment that is uneconomical to repair or renders it unfit for normal
use; or

(iii) the condemnation, confiscation, requisition, seizure, forfeiture or other
taking of title to or use of such Equipment by any Governmental Authority.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Vessels” means individually and collectively the vessels described in Schedule
5 hereto, together with all replacements, parts, additions, accessories and
substitutions therefor in accordance with the terms of this Agreement.

“War Risks” the risk of mines and all risks excluded by the free of capture and
seizure clause from the standard form of United States, Norwegian or English
marine policy.

“Zurich” means, collectively, Zurich American Insurance Company and its
subsidiaries and Affiliates, including, without limitation, Fidelity and Deposit
Company of Maryland, Colonia American Casualty and Surety Company, and American
Guarantee and Liability Insurance Company, together with their successors and
assigns.

“Zurich Agreement” means, collectively, (i) that certain Agreement of Indemnity,
dated as of September 7, 2011, executed by the Borrower and the Subsidiaries of
the Borrower party there as “Contractors” and Indemnitors”, in favor of Zurich
and (ii) the Equipment Utilization Agreement, each as amended, restated,
supplemented or otherwise modified in writing from time to time.

SECTION 1.02. Computation of Time Periods. For purposes of this Agreement, in
computing periods of time from a specified date to a later specified date, the
word “from” means “from and including” and each of the words “to” and “until”
means “to but excluding”. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined or
specified herein shall have the meanings generally attributed to such terms
under generally accepted accounting principles (“GAAP”), as in effect from time
to time with respect to the financial statements referenced in Section 7.01(a)
hereof, and consistently applied.

ARTICLE II

THE LOAN

SECTION 2.01. The Loan. Subject to the terms and conditions of this Agreement
and to the satisfaction of the conditions precedent set forth in Article V
hereof, each Lender hereby

 

16



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

severally agrees to a single term loan to the Borrower, in Dollars, on the
Closing Date in an amount not to exceed such Lender’s Applicable Percentage of
the Facility. The Borrowing shall consist of Loans made simultaneously by the
Lenders in accordance with their respective Applicable Percentage of the
Facility. Borrowings repaid or prepaid may not be reborrowed. The Borrowings
shall be made for the purposes set forth in the Recitals, and for no other
purpose. Time is of the essence. The Commitments shall automatically terminate
at 5:00 PM Eastern Standard Time on the Closing Date.

SECTION 2.02. Drawdown Procedures. The Borrowing shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given
by: (A) telephone or (B) a Loan Notice; provided that any telephonic notice must
be confirmed immediately by delivery to the Administrative Agent of a Loan
Notice. Each such Loan Notice must be received by the Administrative Agent not
later than 11:00 a.m one (1) Business Day prior to the proposed Closing Date.

SECTION 2.03. Advance of Loan Proceeds. Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the Loans. Each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Closing Date. Upon
satisfaction of the applicable conditions set forth in Article V and subject to
Section 2.08 hereof, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower.

SECTION 2.04. The Notes. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

 

17



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

SECTION 2.05. Repayment of Principal. The Borrower shall repay to the Lenders
the aggregate principal amount of all Loans outstanding on the following dates,
and in the respective amounts expressed as a percentage of the aggregate
principal amount of all Loans on the date hereof set forth opposite such dates
(which amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 3.04), unless
accelerated sooner pursuant to Section 8.01;

 

Date

   Percentage of Aggregate
Principal Amount of all
Loans  

December 4, 2014

     0.8333333 % 

January 4, 2015

     0.8333333 % 

February 4, 2015

     0.8333333 % 

March 4, 2015

     0.8333333 % 

April 4, 2015

     0.8333333 % 

May 4, 2015

     0.8333333 % 

June 4, 2015

     0.8333333 % 

July 4, 2015

     0.8333333 % 

August 4, 2015

     0.8333333 % 

September 4, 2015

     0.8333333 % 

October 4, 2015

     0.8333333 % 

November 4, 2015

     0.8333333 % 

December 4, 2015

     0.8333333 % 

January 4, 2016

     0.8333333 % 

February 4, 2016

     0.8333333 % 

March 4, 2016

     0.8333333 % 

April 4, 2016

     0.8333333 % 

May 4, 2016

     0.8333333 % 

June 4, 2016

     0.8333333 % 

July 4, 2016

     0.8333333 % 

August 4, 2016

     0.8333333 % 

September 4, 2016

     0.8333333 % 

October 4, 2016

     0.8333333 % 

November 4, 2016

     0.8333333 % 

December 4, 2016

     1.6666667 % 

January 4, 2017

     1.6666667 % 

February 4, 2017

     1.6666667 % 

March 4, 2017

     1.6666667 % 

April 4, 2017

     1.6666667 % 

May 4, 2017

     1.6666667 % 

June 4, 2017

     1.6666667 % 

July 4, 2017

     1.6666667 % 

August 4, 2017

     1.6666667 % 

September 4, 2017

     1.6666667 % 

October 4, 2017

     1.6666667 % 

November 4, 2017

     1.6666667 % 

December 4, 2017

     1.6666667 % 

January 4, 2018

     1.6666667 % 

February 4, 2018

     1.6666667 % 

 

18



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Date

   Percentage of Aggregate
Principal Amount of all
Loans  

March 4, 2018

     1.6666667 % 

April 4, 2018

     1.6666667 % 

May 4, 2018

     1.6666667 % 

June 4, 2018

     1.6666667 % 

July 4, 2018

     1.6666667 % 

August 4, 2018

     1.6666667 % 

September 4, 2018

     1.6666667 % 

October 4, 2018

     1.6666667 % 

November 4, 2018

     1.6666667 % 

December 4, 2018

     2.0833333 % 

January 4, 2019

     2.0833333 % 

February 4, 2019

     2.0833333 % 

March 4, 2019

     2.0833333 % 

April 4, 2019

     2.0833333 % 

May 4, 2019

     2.0833333 % 

June 4, 2019

     2.0833333 % 

July 4, 2019

     2.0833333 % 

August 4, 2019

     2.0833333 % 

September 4, 2019

     2.0833333 % 

October 4, 2019

     2.0833333 % 

November 4, 2019

     17.0833333 % 

provided, however, that (i) the final principal repayment installment of the
Loans shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Loans outstanding on such
date and (ii) if any principal repayment installment to be made by the Borrower
shall come due on a day other than a Business Day, such principal repayment
installment shall be due on the next following Business Day, and such extension
of time shall be reflected in computing interest or fees, as the case may be.

SECTION 2.06. Payments Generally; Administrative Agent’s Clawback.

(a) All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the Facility
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Except as otherwise specifically provided for in this

 

19



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Agreement, if any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of the Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of the Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.03 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to the Loans. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent. Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
actually received by it but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. A notice of the Administrative Agent to any Lender or the Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

20



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(d) The obligations of the Lenders hereunder to make Loans and to make payments
pursuant to Section 9.06(c) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 9.06(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 9.06(c).

(e) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(f) Except to the extent otherwise provided herein: (i) the Borrowing shall be
made from the Lenders, pro rata according to the amounts of their respective
Commitments; (ii) the Borrowing shall be allocated pro rata among the Lenders
according to the amounts of their respective Commitments; (iii) each payment or
prepayment of principal of Loans by the Borrower shall be made for account of
the Lenders pro rata in accordance with the respective unpaid principal amounts
of the Loans held by them; and (iv) each payment of interest on Loans by the
Borrower shall be made for account of the Lenders pro rata in accordance with
the amounts of interest on such Loans then due and payable to the Lenders.

 

21



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

SECTION 2.07. Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of the Facility due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facility due and payable to all Lenders hereunder
and under the other Loan Documents at such time) of payments on account of the
Obligations in respect of the Facility due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations in respect of the Facility owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facility owing (but not due and payable) to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations in
respect of the Facility owing (but not due and payable) to all Lenders hereunder
and under the other Loan Documents at such time obtained by all of the Lenders
at such time, then, in each case under clauses (a) and (b) above, the Lender
receiving such greater proportion shall (A) notify the Administrative Agent of
such fact, and (B) purchase (for cash at face value) participations in the
Loans, or make such other adjustments as shall be equitable, so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of Obligations in respect of the Facility then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:

 

  (i) if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

  (ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than an assignment to the Borrower,
the Guarantor or any Affiliate thereof (as to which the provisions of this
Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

SECTION 2.08. Holdback. The Administrative Agent shall retain an amount equal to
[*] (the “Holdback Amount”) for the item of Equipment named [*] as set forth in
Schedule 1 hereof until such time as the Borrower, at the Borrower’s sole
expense, causes to be furnished to Administrative Agent and each Lender an
appraisal of such item of Equipment by an Approved Appraiser confirming that
such item of Equipment is refurbished, reclaimed and in good operating condition
and satisfies the conditions set forth in Section 7.01(q) hereof (the “Holdback
Appraisal”). Upon receipt of the Holdback Appraisal, the Administrative Agent
shall make the Holdback Amount available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower. For the avoidance of doubt, Borrower and Guarantor acknowledge and
agree a Holdback Appraisal of such item of Equipment cannot be obtained on or
prior to the date hereof.

ARTICLE III

INTEREST AND PAYMENT PROVISIONS

SECTION 3.01. Interest Rates. The Borrower shall pay interest on the unpaid
principal balance of the Loans for the period commencing on the date the Loans
are made until the Loans are repaid in full, and on the dates set forth in
Section 2.05 hereof, at the following rate of interest: 4.655% per annum (the
“Applicable Rate”). Notwithstanding the foregoing, in the event that any payment
is not made when due (whether at maturity, by acceleration, on demand or
otherwise), the Borrower shall pay to the Administrative Agent, for the benefit
of the Lenders in accordance with their Applicable Percentages, on demand
interest on such late payment from the date such payment was due until such
payment is actually received, at a rate per annum equal to 2% plus the
Applicable Rate or the highest rate not prohibited by Applicable Law (the
“Default

 

22



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Rate”). Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

SECTION 3.02. Computations. All computations of interest shall be made by the
Administrative Agent on the basis of a 365-day year (366 in any leap year). Each
determination by the Administrative Agent of the interest due from time to time
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

SECTION 3.03. Liens; Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or its Affiliates,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower may be contingent or unmatured, secured or
unsecured, or are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness. The rights of each Lender and its Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender or its Affiliates may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 3.04. Prepayment.

(a) Optional Prepayments. Subject to the terms and conditions hereinafter set
forth, the Borrower may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, prepay the
Loans, and in part (subject to a minimum amount of Seven Million Five Hundred
Thousand Dollars ($7,500,000)); provided that, unless otherwise agreed by the
Administrative Agent, such notice must be received by the Administrative Agent
not later than 11:00 a.m. on the date of prepayment. Each such notice shall
specify the date and amount of such prepayment. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the Facility). If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. On such date, the Borrower shall pay to the Administrative Agent, in
addition to the principal amount being prepaid (the “Principal Prepayment
Amount”), all accrued but unpaid interest then due thereon together with all
other sums due hereunder and the applicable Prepayment Fee (if any). Each
prepayment of the outstanding Loans pursuant to this Section 3.04(a) shall be
applied to the principal repayment installments thereof on a pro-rata basis.
Such prepayments shall be paid to the Lenders in accordance with their
respective Applicable Percentages of the Facility.

 

23



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(b) Mandatory Prepayments. If, at any time prior to repayment in full of the
Loan,

(i) one or more of the Vessels or any Equipment is sold (other than in
conjunction with the Borrower’s election to substitute in a similar item of
Collateral in compliance with the provisions of Section 4.06 hereof), the
Borrower shall pay to the Administrative Agent, upon the date such Vessel or
Equipment (as applicable) is sold, an amount equal to the greater of (x) the net
proceeds of sale up to but not to exceed the amount then outstanding under the
Loans, or (y) the product obtained by multiplying the outstanding principal
balance of the Loans by a fraction, the numerator of which is the Allocated
Percentage Value(s) of the Vessel(s) or Equipment sold, and the denominator of
which is the Allocated Percentage Value of all Vessels and the Equipment then
securing the Borrower’s Obligations immediately prior to such sale, plus all
accrued interest then due thereon and the Prepayment Fee;

(ii) one or more of the Vessels or any Equipment sustains a Total Loss, the
Borrower shall pay to the Administrative Agent, within ninety (90) days
thereafter (unless the Borrower substitutes in a similar item of Collateral in
compliance with the provisions of Section 4.06 hereof prior to the end of such
90 day period) an amount equal to the product obtained by multiplying the
outstanding principal balance of the Loans by a fraction, the numerator of which
is the Allocated Percentage Value(s) of the Vessel(s) and/or Equipment lost, and
the denominator of which is the Allocated Percentage Value of all Vessels and
all Equipment then securing the Borrower’s Obligations immediately prior to such
Total Loss, plus all accrued interest then due thereon and the Prepayment Fee,
if any; or

(iii) it becomes unlawful or impossible for any Lender to continue to maintain
its Loan, such Lender shall notify the Borrower, in writing thereof and, within
sixty (60) days thereafter, the Borrower shall pay to such Lender the principal
amount then outstanding under such Loan, together with all accrued but unpaid
interest due thereon; provided that the Borrower may replace such Lender in
accordance with Section 10.03(b).

Each prepayment of Loans pursuant to the foregoing provisions of Section 3.04(b)
except Section 3.04(b)(iii) above shall be applied, on a pro-rata basis for all
such principal repayment installments, including, without limitation, the final
principal repayment installment on the Maturity Date. Such prepayments shall be
paid to the Lenders in accordance with their respective Applicable Percentages
in respect of the Facility.

ARTICLE IV

SECURITY

SECTION 4.01. Grant of Security Interest. To secure payment of the Secured
Obligations, including without limitation the Guarantor’s Obligations under the
Guaranty and the other Loan Documents and the performance and observance of and
compliance with the covenants, terms and conditions contained in this Agreement
and the other Loan Documents, the Guarantor hereby grants and conveys to the
Administrative Agent, for the benefit of the Secured

 

24



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Parties, a continuing, first priority security interest in and lien on, and/or
first preferred mortgage lien over, all rights, title and interests of the
Guarantor in and to:

(i) the Vessels, together with all of their boilers, engines, machinery, masts,
rigging, boats, anchors, chains, cables, tackle, apparel, spare gear, fuel,
consumable or other stores, equipment and all other appurtenances thereto
appertaining or belonging to the Vessels, whether now owned or hereafter
acquired, whether on board or not, and all additions, improvements and
replacements hereafter made in or to the Vessels, or any part thereof, except
such equipment and stores which, when placed aboard the Vessels, do not become
the property of the Borrower and leased equipment not belonging to the Borrower;

(ii) the Equipment, together with all parts, attachments, accessories and
accessions to, substitutions and replacements for, each item of Equipment;

(iii) all software and other intellectual property rights, if any, necessary for
the operation of the Equipment and all books and records regarding the
Equipment, in each case, now existing or hereafter arising; and

(iv) all proceeds and products of any of the foregoing in clauses
(i)-(iii) above, including insurance proceeds.

SECTION 4.02. Collateral Documents. In order to secure the prompt payment and
performance of the Secured Obligations and perfect the Administrative Agent’s
lien on the foregoing Collateral, including without limitation its Obligations
hereunder, under the Note and other Loan Documents, the Guarantor shall execute
and/or deliver, or cause to be executed and delivered, to the Administrative
Agent on the Closing Date the following documents, each in form and substance
satisfactory to the Administrative Agent and each Lender (collectively, the
“Collateral Documents”):

(i) the Fleet Mortgage; and

(ii) the appropriate UCC-1 financing statements as may be required to perfect
certain of the security interests created pursuant hereto.

SECTION 4.03. Additional Documents, etc. On the Closing Date, the Borrower shall
also deliver, or cause the Guarantor to deliver, to the Administrative Agent and
each Lender the following additional documents and instruments: a copy of the
Certificate of Documentation and, if applicable, Certificate of Inspection for
each Vessel. To the extent applicable, promptly after the Closing Date, the
Borrower shall deliver, or cause the Guarantor to deliver, to the Administrative
Agent and each Lender an updated Confirmation of Class for each Vessel that is
classed, issued by the American Bureau of Shipping or other internationally
recognized classification society.

SECTION 4.04. Release of Collateral. Upon payment in full of all sums due under
the Notes and satisfaction of all of the other Secured Obligations, the
Administrative Agent, on

 

25



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

behalf of the Secured Parties, shall, at the Borrower’s sole cost and expense,
discharge the Fleet Mortgage of record and terminate its security interests in
all other Collateral. Upon the sale or Total Loss of any Collateral and the
receipt, in full, by the Administrative Agent of any mandatory prepayment
required pursuant to Section 3.04(b), the Administrative Agent, on behalf of the
Lenders, shall at the Borrower’s sole cost and expense, release such Collateral
from the lien of the Fleet Mortgage and otherwise terminate its security
interest in such Collateral.

SECTION 4.05. Exercise of Powers of Attorney. The Administrative Agent shall not
exercise any rights or powers pursuant to any power of attorney granted to the
Administrative Agent pursuant to the Fleet Mortgage or the other Loan Documents
until the occurrence, and only then during the continuance, of an Event of
Default.

SECTION 4.06. Substitution of Collateral. Provided that no Default or Event of
Default shall then have occurred and be continuing, the Borrower may elect, at
its sole cost and expense, to replace (i) certain Equipment with equipment of
same or better type and value, or (ii) a Vessel with a vessel, of same or better
type and value, provided that with respect to any replacement vessel or
equipment, such replacement vessel or equipment, as applicable, shall (a) be
free and clear of all Liens (other than Permitted Encumbrances), (b) have, in
the opinion of an Approved Appraiser, at least the value as the substituted
Vessel or Equipment, as applicable (in each case assuming that the substituted
Vessel or Equipment has been used and maintained in accordance with the terms of
the Loan Documents), (c) be reasonably acceptable to the Administrative Agent
and Lenders, and (d) in the case of a replacement vessel, such vessel shall
(x) be duly documented in the name of the Guarantor under the laws and flag of
the United States qualified to engage in the coastwise trade of the United
States, and (y) be subject to a first preferred mortgage in favor of the
Administrative Agent, and provided further, that the Borrower shall comply with
the following terms and conditions:

(i) the Borrower shall deliver to the Administrative Agent such surveys,
certificates, abstracts and other due diligence items as the Administrative
Agent may reasonably request which are similar to those requested in connection
with the satisfaction of the initial conditions on the Closing Date;

(ii) such substitution shall be completed pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent; and

(iii) all reasonable and documented out-of-pocket expenses incurred by
Administrative Agent in connection with any substitution (including, without
limitation, all search fees, legal fees and recordation costs) shall be borne by
Borrower and paid upon demand.

 

26



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

ARTICLE V

CONDITIONS OF BORROWING

SECTION 5.01. Conditions Precedent to the Funding of the Loan. Each Lender’s
obligation to proceed forward with this transaction and to fund the Loan is
subject to satisfaction of the following conditions precedent:

(a) no action, suit, investigation, litigation or proceeding to which the
Borrower and/or the Guarantor is a party shall be pending or threatened before
any court, governmental agency or arbitrator which could reasonably be expected
to have a Material Adverse Effect or that purports to affect the legality,
validity or enforceability of this Agreement, any Note, any of the other Loan
Documents or the consummation of the transactions contemplated hereby or
thereby;

(b) the Administrative Agent and each Lender shall have received on or before
the Closing Date the following, each dated such day (unless otherwise
specified), in form and substance satisfactory to the Administrative Agent
(unless otherwise specified): (i) certified copies of the Articles of
Incorporation and Bylaws of the Borrower and the authorizations of the
Borrower’s Board of Directors approving this Agreement, the Notes and the other
Loan Documents and the incumbency (including specimen signatures) of the
Responsible Officers of the Borrower and evidence of other necessary third party
consents and governmental approvals, if any, which are required by this
Agreement, the Notes or the other Loan Documents or any other agreement to which
the Borrower is a party and evidence of the Borrower’s date of incorporation and
good standing, and (ii) certified copies of the Certificate of Formation and
Operating Agreement of the Guarantor and the authorizations of the Guarantor’s
Board of Managers approving this Agreement, the Guaranty and the other Loan
Documents and the incumbency (including specimen signatures) of the Responsible
Officers of the Guarantor and evidence of other necessary third party consents
and governmental approvals, if any, which are required by this Agreement, the
Guaranty or the other Loan Documents or any other agreement to which the
Guaranty is a party and evidence of the Guarantor’s date of formation and good
standing;

(c) the Borrower shall have executed by a Responsible Officer and delivered, or
caused the Guarantor to have executed by a Responsible Officer and delivered, to
the Administrative Agent and each Lender, the following documents to which it is
a party:

(i) the Loan Notice, properly addressed to the Administrative Agent, requesting
the Lenders to fund the Loan and specifying how the proceeds of the Loan are to
be disbursed;

(ii) the Notes;

(iii) the Fleet Mortgage

(iv) the Guaranty;

(v) the UCC-1 financing statement to be filed with the Secretary of the State of
Delaware;

(vi) satisfaction of mortgages or releases of claims, duly executed by each
Person having a preferred ship mortgage or Lien over any of the Vessels, in form
acceptable for filing with NVDC, releasing its various mortgages or Liens on the
Vessels, as applicable; and

 

27



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(vii) UCC-3 termination statements executed and delivered by any Person
currently holding an interest, if any, in and to any of the Collateral.

(d) the Administrative Agent and each Lender shall have received copies of all
consents and approvals necessary in connection with the Borrower’s execution and
delivery of this Agreement and each of the other Loan Documents to which it is a
party;

(e) the Administrative Agent shall have received payment in full of all fees and
expenses due the Administrative Agent, including payment of its documentation
fee in the amount of $10,000, and reimbursement of the Administrative Agent’s
reasonable and documented out-of-pocket legal fees and expenses, appraisal fees
and other processing costs;

(f) the Administrative Agent shall have received evidence satisfactory to it and
its counsel that each Vessel and the Equipment is insured in accordance with the
provisions hereof, and all requirements in respect of such Insurances have been
fulfilled;

(g) the Administrative Agent shall have received such other certificates,
documents and instruments relating to the transactions contemplated by this
Agreement as may have been reasonably requested by the Administrative Agent;

(h) no law, regulation or ruling (including, without limitation, any trade
sanction laws and regulations applicable to any Lender) shall prevent any Lender
from entering into the transactions contemplated hereby or shall affect the
ability of the Borrower to perform any of its obligations under the Loan
Documents; and

(i) No Default or Event of Default shall have occurred and be continuing.

Without limiting the generality of the provisions of the last paragraph of
Section 11.03, for purposes of determining compliance with the conditions
specified in this Article, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. The Loan Notice submitted by the Borrower
shall be deemed to be a representation and warranty that the conditions
specified in this Article have been satisfied on and as of the date of the
Loans.

 

28



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES

SECTION 6.01. Representations and Warranties. The Loan Parties hereby represent
and warrant to the Administrative Agent and each Lender as follows:

(a) Organization and Powers. The Borrower is a corporation duly organized,
validly existing and in good standing under the laws of Delaware and is duly
qualified and authorized to transact business as a foreign corporation in good
standing wherever necessary to carry on its present business and operations,
except in jurisdictions where the failure to be so qualified or in good standing
could not reasonably be expected to have a Material Adverse Effect. The
Guarantor is a limited liability company duly organized, validly existing and in
good standing under the laws of Delaware and is duly qualified and authorized to
transact business as a foreign limited liability company in good standing
wherever necessary to carry on its present business and operations except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect. Each Loan Party has
the full power and authority to enter into and to perform its obligations under
this Agreement and the other Loan Documents to which it is a party and the
Guarantor has the requisite power and authority to own, operate, and mortgage
the Vessels.

(b) Authorization. Each Loan Party has duly authorized by all requisite action
the execution, delivery and performance of each of the Loan Documents to which
it is a party, and the execution, delivery and performance by it of such Loan
Documents will not violate any provision of Applicable Law, its articles of
incorporation or bylaws or articles of formation or operating agreement (as
applicable), or any indenture, agreement or other instrument to which it is a
party, or by which it or any of its property or assets is bound, or be in
conflict with, result in a breach of, or constitute (with due notice or lapse of
time, or both) a default under any such indenture, agreement or other
instrument, or result in the creation or imposition of any Lien upon any of its
property or assets except as otherwise permitted, required or contemplated by
the Loan Documents. The Loan Documents constitute the legal, valid and binding
obligations of each Loan Party, enforceable against it, in accordance with the
respective terms thereof, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state and federal debtor relief laws from
time to time in effect which effect the enforcement of creditors’ rights in
general and the availability of equitable remedies.

(c) Litigation. There are no actions, suits or proceedings pending or threatened
against or affecting any Loan Party or its property at law, in equity or in
admiralty, or before or by any Governmental Authority, domestic or foreign,
which either individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect. No Loan Party is in default with respect to any
order, writ, injunction, decree or demand of any court or Governmental
Authority, domestic or foreign, except where the default could not reasonably be
expected to have a Material Adverse Effect.

(d) Financial Condition. Since December 31, 2013, there has been no event that
has occurred or condition arisen, either individually or in the aggregate, that
could reasonably be expected to have a Material Adverse Effect on any Loan
Party. The audited and unaudited financial statements of Borrower delivered to
the Administrative Agent are complete and accurate in all material respects and
fairly present in all material respects the consolidated financial position of
the Borrower and its Subsidiaries as at such dates, and the consolidated results
of the operations and cash flows for the periods then ended (other than
customary year-end adjustments for unaudited financial statements). All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP consistently applied.

 

29



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(e) Tax Returns. Each Loan Party has duly filed or caused to be filed all
federal, state, local and other tax and information returns required by
Applicable Law to be filed, and has paid, or made adequate provision for the
payment of, all federal, state, local and other taxes and other similar charges
which are due and payable, after giving effect to any extension therefor, except
(i) any amount the validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the Borrower or (ii) any such
returns, taxes, or charges the nonfiling or nonpayment of which could not
reasonably be expected to have a Material Adverse Effect.

(f) Compliance with Law; Licenses and Permits. No Loan Party is in violation of
any Applicable Law to which it is subject, and each Loan Party has obtained any
and all licenses, permits, franchises or other governmental authorizations
necessary for the ownership of its properties and the conduct of its business,
except where such violation or failure to obtain could not reasonably be
expected to have a Material Adverse Effect. The Guarantor has been issued all
required permits, licenses, certificates and approvals of all Governmental
Authorities under all Applicable Law that is material and necessary for the
ownership or operation of the Vessels, and all such permits, licenses,
certificates and approvals are in full force and effect, except where the
failure could not reasonably be expected to have a Material Adverse Effect.

(g) Government Consents. Neither the execution and delivery by any Loan Party of
this Agreement, the Notes and any of the other Loan Documents to which it is a
party, nor the consummation by any Loan Party of any of the transactions
contemplated hereby or thereby, requires the consent or approval of, the giving
of notice to, the registration with, or the taking of any other action in
respect of, any Governmental Authority or agency, domestic or foreign, other
than (i) consents, authorizations, filings or other acts or consents for which
the failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) with respect to
the validity and enforceability of the Fleet Mortgage under the laws of the
United States, filing under the UCC, or the United States federal Ship Mortgage
Act of 1920, as applicable and (iii) filings and recordings necessary to perfect
and maintain the Liens created under the Loan Documents.

(h) Title to Collateral. The Guarantor has good and marketable title to each of
the Vessels, free and clear of all Liens (other than Permitted Encumbrances),
and upon filing and recording of the Fleet Mortgage with NVDC, the
Administrative Agent will have a duly recorded, first preferred ship mortgage
lien over the whole of each Vessel. The Guarantor has good and marketable title
to the Equipment, free and clear of all Liens (other than Permitted
Encumbrances), and upon filing and recording of a UCC-1 financing statement with
the Secretary of State of Delaware, the Administrative Agent will have a duly
recorded, first priority security interest and lien on the Equipment. On the
Closing Date, the Vessels are not subject to demise charters that have a
remaining term (including any renewals) in excess of ninety (90) days.

 

30



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(i) Principal Place of Business; Tradenames. The address stated in Section 9.02
hereof is the principal place of business and chief executive office of each
Loan Party; and, except as set forth on Schedule 7 hereto, neither Loan Party
conducts business under any trade, assumed or fictitious names.

(j) Margin Stock. None of the proceeds from the Loans will be used, directly or
indirectly, by the Loan Parties for the purpose of purchasing or carrying, or
for the purpose of reducing or retiring any indebtedness that was originally
incurred to purchase or carry, any “margin stock” within the meaning of
Regulation U (12 C.F.R. Part 221), of the Board of Governors of the Federal
Reserve System (the “margin stock”), or for any other purpose that might make
the transactions contemplated herein a “purpose credit” within the meaning of
said Regulation U, or cause this Agreement to violate any other regulation of
the Board of Governors of the Federal Reserve System or the Securities Exchange
Act of 1934, as amended, or the Small Business Investment Act of 1958, as
amended, or any rules or regulations promulgated under any of such statutes.

(k) ERISA.

(i) Each Loan Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except for such plans that have not yet received determination letters
but for which the remedial amendment period for submitting a determination
letter has not yet expired. No liability has been incurred by any Loan Party or
any ERISA Affiliate which remains unsatisfied for any taxes or penalties
assessed with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect.

(ii) As of the Closing Date, no funding waiver from the IRS been received or
requested with respect to any Pension Plan, nor has any Loan Party or any ERISA
Affiliate failed to make any contributions or to pay any amounts due and owing
as required by Sections 412 or 430 of the Code, Section 302 of ERISA or the
terms of any Pension Plan prior to the due dates of such contributions under
Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there been any
event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA
with respect to any Pension Plan.

(iii) Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect, no
Loan Party nor any ERISA Affiliate has: (i) engaged in a nonexempt prohibited
transaction described in Section 406 of the ERISA or Section 4975 of the Code,
(ii) incurred any liability to the PBGC which remains outstanding other than the
payment of premiums and there are no premium payments which are due and unpaid,
(iii) failed to make a required contribution or payment to a Multiemployer Plan,
or (iv) failed to make a required installment or other required payment under
Sections 412 or 430 of the Code.

 

31



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(iv) No Termination Event has occurred or is reasonably expected to occur.

ARTICLE VII

COVENANTS OF BORROWER

SECTION 7.01. Affirmative Covenants. Until all Obligations (other than
contingent obligations) hereunder have been paid in full or otherwise satisfied
in full, the Borrower hereby agrees that:

(a) Financial Statements. The Borrower shall furnish, or cause to be furnished,
to the Administrative Agent: (i) within one hundred twenty (120) days after the
close of each fiscal year, the consolidated audited year-end financial
statements of Borrower and its Subsidiaries prepared by Borrower’s outside
Auditors as of the end of such fiscal year, including a balance sheet and
related statements of operations, equity and cash flows; (ii) within forty-five
(45) days after the first three fiscal quarters of each fiscal year, the
internally-prepared, consolidated unaudited quarterly financial statements of
Borrower and its Subsidiaries containing substantially the same information
required in (i) above; (iii) with the financial statements provided pursuant to
subparagraphs (i) and (ii) above, a statement in reasonable detail (each a
“Compliance Certificate”), signed by a Responsible Officer of the Borrower
(A) showing the calculations used in determining the Borrower’s compliance with
each of the financial covenants contained in Section 7.01(q) of this Agreement
and (B) stating that there occurred no Default or Event of Default as of such
period or, if a Default or Event of Default has occurred and is continuing,
describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default; and (iv) such other information regarding the operations,
business affairs and financial condition of any Loan Party as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request.
Such financial statements shall be prepared in accordance with GAAP consistently
applied.

Documents required to be delivered pursuant to this Section 7.01(a) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (a) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 2; or (b) on which such documents are posted
on the Borrower’s behalf on an Internet or intranet website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that the Borrower shall notify the Administrative Agent of the posting of any
such documents and the Administrative Agent shall be able to confirm receipt.
The Administrative Agent shall have no obligation to request the delivery of or
to maintain paper copies of the documents referred to above, and in any event
shall have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

32



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

The Borrower hereby acknowledges that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on Debt Domain, IntraLinks, Syndtrak, ClearPar or another similar electronic
system (the “Platform”) and (B) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (1) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (2) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, any Affiliate thereof, any arranger and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States federal and state securities laws;
(3) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(4) the Administrative Agent and any Affiliate thereof and any arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

(b) Existence. Each of the Borrower and the Guarantor shall continue to maintain
its existence, good standing and qualifications to do business where required,
except where the failure could not reasonably be expected to have a Material
Adverse Effect.

(c) Notice of Default. The Borrower shall notify the Administrative Agent and
each Lender promptly in writing of the occurrence of an event described in
Article VIII hereof which with notice or lapse of time, or both, would
constitute an Event of Default described therein and of the action which the
Borrower is taking or proposes to take with respect thereto.

(d) Citizenship. Each of the Borrower and the Guarantor, is, and at all times
during the term hereof, will remain a “citizen of the United States” within the
meaning of 46 U.S.C. §50501, qualified to operate the Vessels in the coastwise
trade of the United States of America.

(e) Use of Proceeds. The Borrower shall use the proceeds from the Loans solely
for the purposes specified in the Recitals, and for no other purposes.

(f) Payment of Taxes. Each of the Borrower and the Guarantor shall pay and
discharge, or cause to be paid and discharged, all material taxes, assessments
and governmental

 

33



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

charges or levies imposed on it or on its income or profits or on any of its
property; provided, that neither the Borrower nor the Guarantor shall be
required to pay or perform any such tax, assessment or other governmental charge
(i) which is being contested in good faith, so long as adequate reserves are
maintained with respect thereto in accordance with GAAP or (ii) where the
failure to pay or perform such items could not reasonably be expected to have a
Material Adverse Effect.

(g) Compliance with Laws Generally. Each of the Borrower and the Guarantor shall
comply with the requirements of all Applicable Law (including, but not limited
to, the Bank Secrecy Act and, to the extent applicable, the ISM Code and the
ISPS Code), rules, regulations including, without limitation, all requirements
and orders of any court, governmental body or regulatory agency having
jurisdiction over it or its property, except where the failure to comply could
not reasonably be expected to have a Material Adverse Effect.

(h) Litigation. The Borrower shall promptly inform the Administrative Agent and
each Lender of any pending or threatened litigation involving the Borrower or
Guarantor that could reasonably be expect to have a Material Adverse Effect.

(i) Financial Responsibility. The Guarantor shall comply with and satisfy all of
the provisions of any Applicable Law concerning financial responsibility for
liabilities imposed on it or the Vessels with respect to pollution including,
without limitation, the International Convention of Maritime Pollution of 1973,
the International Convention for the Safety of Life at Sea of 1974, the U.S.
Water Pollution Act, as amended by the Water Pollution Control Act Amendment of
1972, the U.S. Oil Pollution Act of 1990, as each of the same may be amended
from time to time, and will maintain all certificates or other evidence of
financial responsibility as may be required by any Applicable Law with respect
to the trade in which the Vessels from time to time engage, in each case except
where the failure to comply or maintain could not reasonably be expected to have
a Material Adverse Effect.

(j) Insolvency. The Borrower shall provide the Administrative Agent and each
Lender with written notice of the commencement of proceedings by or against it
and/or the Guarantor under Debtor Relief Laws involving the Borrower.

(k) Request for Information. The Borrower shall (i) keep and maintain adequate
books and records in accordance with GAAP, (ii) make entries on its books and
records in form reasonably satisfactory to the Administrative Agent disclosing
the Administrative Agent’s security interest in the Collateral, and
(iii) furnish to the Administrative Agent promptly upon request such
information, reports, contracts, invoices (showing names, addresses and amounts
owing) and other data relating to all charters entered into with respect to the
Vessels.

(l) Compliance with ERISA. As soon as practicable and in any event within
fifteen (15) days after a Responsible Officer of the Borrower knows or has
reason to know of (i) all notices received by the Borrower or any ERISA
Affiliate of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan, (ii) all notices received by
the Borrower or any ERISA Affiliate from a Multiemployer Plan sponsor concerning
the imposition or amount of withdrawal liability pursuant to Section 4202 of
ERISA which in

 

34



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

any such case could reasonably be expected to result in liabilities to the
Borrower in excess of the Threshold Amount and (iii) the Borrower obtaining
knowledge or reason to know that the Borrower or any ERISA Affiliate has filed
or intends to file a notice of intent to terminate any Pension Plan under a
distress termination within the meaning of Section 4041(c) of ERISA.

(m) Environmental. The Borrower shall promptly advise the Administrative Agent
and each Lender in writing of (i) any and all enforcement, cleanup, remedial,
removal or other governmental or regulatory actions instituted, completed or
threatened pursuant to any applicable federal, state or local laws, ordinances
or regulations relating to any Hazardous Materials affecting the Borrower’s or
the Guarantor’s business operations that could reasonably be expected to have a
Material Adverse Effect; and (ii) all claims made or threatened by any third
party against the Borrower relating to damages, contribution, cost recovery,
compensation, loss or injury resulting from any Hazardous Materials that could
reasonably be expected to have a Material Adverse Effect.

(n) [Reserved]

(o) Insurance.

(i) The Borrower shall, or shall cause the Guarantor, at its own expense, keep
the Collateral insured against such risks which would be covered by a prudent
and responsible owner of similar vessels and equipment engaged in dredging
operations in the places and under conditions comparable to those in which the
Collateral employed from time to time with reputable and financially secure
underwriters or insurers having a minimum A.M. Best rating of A- (or an
equivalent rating from Standard & Poor’s insurance rating service) or
underwriters or insurers of reasonably equivalent recognized responsibility and
financial strength which have been approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed) in conformance with good
marine practice, including, without limiting the generality of the foregoing,
marine hull and machinery, protection and indemnity insurance, workers’
compensation and employer’s insurance, commercial general liability insurance
and, if not covered in the policies referred to above, pollution liability
insurance. All insurance coverage shall be placed through independent brokers of
recognized standing. The limits specified below shall be minimum limits with
respect to the Collateral:

(A) Marine full form hull and machinery extended to insure against risks of loss
or damage to each Vessel and each item of Equipment for the protection of the
interests of the Borrower and the Administrative Agent in an aggregate amount
not less than $50,000,000.00 on the Closing Date and, thereafter, not less than
the Outstanding Amount from time to time. The deductible or self-insured
retention under such policies may be up to $750,000 per occurrence provided the
Borrower establishes and maintains reserves for such deductibles or retentions
reasonably acceptable to the Administrative Agent.

(B) Marine full form protection and indemnity insurance which shall be
maintained in the United States or London markets, or other major insurance
market approved by the Administrative Agent, and shall be in an

 

35



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

amount of not less than $1,000,000 per occurrence with excess coverage of not
less than $50,000,000 per occurrence. Such insurance shall include, but not be
limited to, coverage for injuries to or death of masters, mates and crew; unless
insured elsewhere, pollution liabilities imposed by any applicable Governmental
Authority and third party pollution liabilities; and any loss, damage or injury
whatsoever in connection with anything done or not done by each Vessel or item
of Equipment. Said policy may include a deductible or self-insured retention of
up to $900,000 per occurrence if the Borrower establishes and maintains reserves
for such deductibles or retention’s reasonably acceptable to the Administrative
Agent.

(C) Commercial general liability insurance in a primary amount of not less than
$1,000,000 per occurrence with excess coverage of not less than $49,000,000 per
occurrence.

(D) If applicable for each Vessel’s and each item of Equipment’s operations,
cargo legal liability insurance coverage sufficient to protect against physical
loss or damage to equipment and cargo onboard, in transit, in store and/or
overboard.

(E) At all times during which a Vessel or an item of Equipment is within the
jurisdiction of the United States of America, maintain insurance or post bond or
maintain evidence of financial responsibility with respect to such Vessel or
item of Equipment to cover the actual cost of removal of discharged oil for
which the Loan Parties or such Vessel or such Equipment may be held strictly
liable (or held liable due to the negligence of any Loan Party or any other
person) under any Environmental Law, or under any other international, federal,
state or local law, rule, regulation or ordinance applicable where such Vessel
or Equipment is located which may apply to such Vessel or Equipment or to the
Loan Parties; and the Borrower shall maintain insurance covering similar
pollution risks or liabilities incident thereto under any law, rule, regulation
or judicial decision of any foreign jurisdiction or jurisdictions or political
subdivision thereof applicable to the Loan Parties, each Vessel, each Item of
Equipment, or their operations.

(F) Such worker’s compensation insurance, including, without limitation,
longshoremen’s and harbor workers’ insurance, as shall be required by Applicable
Law.

(G) War Risk and Confiscation insurance with respect to each Vessel and each
Item of Equipment in a country outside of the United States of America, in an
amount equal to the value of the assets as agreed to from time to time between
the Borrower and/or the Guarantor and the relevant insurer under the hull and
machinery policy unless (i) the Borrower shall have notified the Administrative
Agent that it has determined, in good faith, that such insurance with respect to
such contract is not available at a reasonable economic cost or not

 

36



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

available from a reputable insurer, or the property or assets to be used in
connection with such contract is not subject to a material risk of asset seizure
in such country and (ii) the Administrative Agent shall have concurred with such
conclusion in writing (which concurrence shall not be unreasonably withheld or
delayed);

(H) The Borrower shall, at its own expense, cause the insurance set out in
clause (A) above to be endorsed to include breach of warranty coverage for the
benefit of the Administrative Agent, its successors and assigns. Alternatively,
the Borrower may arrange a separate policy to cover such risks.

(ii) Loss Payable and Notice of Cancellation. Unless the Administrative Agent
shall have given its prior written consent, all Insurances effected pursuant to
clause (i)(A) above shall contain a loss payable and notice of cancellation
clause in the following form:

“LOSS PAYABLE AND NOTICE OF CANCELLATION CLAUSE

(A) Until Bank of America, N.A. (the “Administrative Agent”) shall have notified
insurers,

(1) that an Event of Default has occurred and is continuing, any claim under any
such insurance policy up to an aggregate amount per occurrence equal to or less
than $500,000 in respect of any Vessel or Equipment (other than in respect of a
Total Loss), shall be paid directly to the Guarantor;

(2) any claim under any such insurance policy in an amount per occurrence in
excess of $500,000 in respect of any Vessel or Equipment (other than in respect
of a Total Loss), shall be paid directly to the Administrative Agent; provided,
however, if no Event of Default has occurred and is continuing, the insurers,
after receiving the prior written approval of the Administrative Agent, shall be
permitted to directly pay the Guarantor if the Guarantor certifies in writing to
the Administrative Agent and such insurer that the damages have been or will be
repaired with such insurance proceeds and/or such insurer may pay directly the
vendor and/or shiprepairers the amounts that have been actually expended to
repair and restore such Vessel or Equipment; and

(3) any claim in respect of a Total Loss and any claim of any nature during the
continuance of an Event of Default shall be paid directly to the Administrative
Agent.

(B) The Administrative Agent shall be advised:

(1) if any hull and machinery insurer cancels or gives notice of cancellation of
any insurance or entry at least thirty (30) days before such cancellation is to
take effect, unless the insurer cancels insurance because of non-payment of
premium, in which cause the insurer shall give the Administrative Agent at least
ten (10) days’ notice before such cancellation is to take effect;

 

37



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(2) of the non-renewal of any insurance at least thirty (30) days before such
non-renewal is to take effect; and

(3) of any material change in the terms and conditions of the aforesaid
insurance policies at least thirty (30) days before such change is to take
effect.”

(iii) Information as to Insurances. The Borrower shall give the Administrative
Agent and its insurance advisers such information as to the Insurances obtained
or being or to be obtained in compliance with the Borrower’s and the Guarantor’s
obligations under the provisions of this Section or as to any other matter that
may be relevant to such Insurances as the Administrative Agent or its advisers
may reasonably request. Without limiting the generality of the foregoing, the
Borrower will cause to be furnished to the Administrative Agent on the date
hereof and, thereafter annually no later than each anniversary of the Closing
Date, copies of certificates of insurance with respect to the Insurances
required to be maintained pursuant to this Section 7.01(o).

(p) Special Vessel Covenants. With respect to the Vessels, the Guarantor hereby
covenants and agrees:

(i) to promptly provide to the Administrative Agent copies of all material
notices and information received by it from any Governmental Authority in
relation to the Vessels and their operation unless such notices or information
state that they have been provided directly to the Administrative Agent;

(ii) to keep each Vessel duly documented under the laws and flag of the United
States qualified to engage in the coastwise trade of the United States and to do
or suffer to be done nothing whereby such documentation or qualification may be
forfeited or canceled;

(iii) to keep and to cause each Vessel to be kept free and clear of all Liens
(other than Permitted Encumbrances);

(iv) not to (x) sell any Vessel (unless within five (5) Business Days thereof
the Lenders shall have been paid all amounts specified in Section 3.04(b) of
this Agreement, in which case no consent shall be required so long as the
Orderly Liquidation Value of such sold Vessel(s) is $2,000,000.00 or less in the
aggregate based on the last Annual Appraisal and such sales do not occur more
frequently than twice in any calendar year), or (y) demise charter any Vessel
(except as provided in subsection (vii) below);

(v) to pay to the Administrative Agent on demand all moneys, with interest
thereon at the Default Rate, whatsoever which the Administrative Agent
reasonably expends for the protection or enforcement of the security created by
this Agreement and the Mortgage or arise from the reasonable exercise by the
Administrative Agent of any of the powers vested in it hereunder or thereunder;

 

38



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(vi) to comply with and satisfy all the provisions of Chapter 313 of Title 46 of
the United States Code, as at any time amended, in order to establish and
maintain the Mortgage as a first preferred mortgage lien thereunder upon each of
the Vessels and upon all renewals, improvements and replacements made in or to
the same;

(vii) not to cause or permit any Vessel to be operated outside the territorial
waters of the United States of America, the Gulf of Mexico and the Caribbean Sea
(other than for passage from time to time through the Panama Canal in order to
reach said waters) without the prior written consent of the Administrative Agent
(not to be unreasonably withheld or delayed) , not abandon any Vessel, not to
engage in any unlawful trade or violate any law or carry any cargo that will
expose any Vessel to penalty, expropriation, nationalization, confiscation,
forfeiture or capture, and will not do, or suffer or permit to be done, anything
which can or may injuriously affect the registration or enrollment of any Vessel
or its qualification to be documented under the laws and regulations of the
United States of America, and the Guarantor shall at all times keep each Vessel
duly documented thereunder. The Guarantor will not enter into any demise charter
(having a duration of six (6) months or more, including all renewals which, in
any event, shall not extend past the Termination Date) respecting any Vessel
without the prior written consent of the Administrative Agent, which consent
shall not be withheld or delayed unreasonably and which consent shall be
contingent upon (A) a review of existing insurance and additional insurance to
be carried to cover attendant risks, and the Borrower shall carry or cause to be
carried such insurance as may be reasonably satisfactory to the Administrative
Agent and (B) any such charter or contract being subject and subordinate to the
provisions of the Mortgage, provided, however, that the Guarantor may charter
any Vessel to an Affiliate of the Borrower without the consent of the
Administrative Agent so long as such charter is subject and subordinate to the
provisions of the Mortgage;

(viii) to comply with and satisfy all the requisites and formalities established
by the laws of the United States to perfect the Mortgage as a legal, valid,
binding and enforceable first preferred mortgage lien upon each of the Vessels
and to furnish to the Administrative Agent and the Lenders from time to time
such proofs as the Administrative Agent may reasonably request so that it may be
satisfied with respect to the compliance by the Borrower with the provisions of
this subsection;

(ix) not to make, or permit to be made, any substantial change in the structure,
type or speed of any Vessel which such modification decreases the value, utility
or remaining useful life thereof, without the prior written approval of the
Administrative Agent;

(ix) at all times and without cost or expense to the Administrative Agent or any
Lender maintain and preserve, or cause to be maintained and preserved, each
Vessel and all her equipment, outfit and appurtenances, tight, staunch, strong,
in good condition, working order and repair and in all respects seaworthy and
fit for its intended service except ordinary wear and tear and damage due to
casualty;

 

39



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(x) the Guarantor will, upon reasonable prior notice during normal business
hours with minimal disruption to the Guarantor’s business afford, or cause to be
afforded to, the Administrative Agent, the Lenders and their respective
authorized representative reasonable access to the Vessels for the purpose of
inspecting and valuing the Vessels and their records (provided such access does
not interfere with the operation of the Vessels), provided that such inspections
shall be no more frequent than once per year so long as no Event of Default has
occurred and is continuing;

(xi) to furnish the Administrative Agent promptly on written demand, all written
charter agreements relating to the Vessels; and

(xii) not to transfer or change, or permit to be transferred or changed, the
flag of the Vessels without the prior written consent of the Administrative
Agent, and any such written consent to any one transfer or change of flag shall
not be construed to be a waiver of this provision with respect to any subsequent
proposed transfer or change of flag;.

(q) Special Equipment Covenants. With respect to the Equipment, the Guarantor
hereby covenants and agrees:

(i) to use, operate, protect and maintain the Equipment (a) in good operating
order, repair and condition, ordinary wear and tear and damage due to casualty
excepted, (b) consistent with prudent industry practice (but in no event less
than the extent to which Guarantor maintains other similar equipment in the
prudent management of its assets and properties), and (c) in compliance in all
material respects with all applicable insurance policies, laws, ordinances,
rules, regulations and manufacturer’s recommended maintenance and repair
procedures;

(ii) to maintain adequate books and records regarding the use, operation,
maintenance and repair of the Equipment;

(iii) the Equipment shall not be operated outside the territorial waters of the
United States of America, the Gulf of Mexico and the Caribbean Sea (other than
for passage from time to time through the Panama Canal in order to reach said
waters) without the prior written consent of the Administrative Agent (not to be
unreasonably withheld or delayed);

(iv) Guarantor shall not permanently discontinue use of any Equipment except for
normal maintenance nor, through modifications, alternations or otherwise, impair
the current or residual value, useful life, utility or originally intended
function of any Equipment without the Administrative Agent’s prior consent;

(v) Any replacement or substitution of parts, improvements, upgrades, or
additions to the Equipment shall be part of the Collateral subject to
Administrative Agent’s security interest, except that if no Event of Default
exists, Borrower may at its expense remove improvements or additions provided by
Borrower that can be readily removed without impairing the value, function or
remaining useful life of the Equipment; and

 

40



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(vi) the Guarantor will, upon reasonable prior notice during normal business
hours with minimal disruption to the Guarantor’s business afford, or cause to be
afforded to, the Administrative Agent, the Lenders and their respective
authorized representative reasonable access to the Equipment for the purpose of
inspecting and valuing the Equipment and their records (provided such access
does not interfere with the operation of the Equipment), provided that such
inspections shall be no more frequent than once per year so long as no Event of
Default has occurred and is continuing.

(r) Financial Covenants.

(i) The Borrower further covenants and agrees that the Borrower shall remain in
compliance with (and shall cause the Guarantor to remain in compliance with) the
financial covenants (collectively, the “Financial Covenants”) in Section 9.14 in
the Existing Credit Agreement as the Existing Credit Agreement is in effect on
the Closing Date hereof without regard to any subsequent amendment, modification
or restatement of the Existing Credit Agreement; and

(ii) The Borrower acknowledges and agrees that (i) the Financial Covenants in
the form included in the Existing Credit Agreement (as in effect on the Closing
Date hereof without regard to any subsequent amendment, modification or
restatement of the Existing Credit Agreement) shall be deemed to be permanently
incorporated into this Agreement, and shall remain in effect for all purposes of
this Agreement notwithstanding the cancellation or termination of the Existing
Credit Agreement due to voluntary prepayment, payment at maturity, default or
otherwise, unless a replacement credit facility with Financial Covenants has
been accepted in writing by Required Lenders in their discretion, and (ii) any
waiver of any breach (or anticipated breach) of any Financial Covenant under the
Existing Credit Agreement (by reason of amendment, forbearance or otherwise)
shall not constitute a waiver of the corresponding default (or anticipated
default) under this Agreement unless specifically agreed to in writing by the
Required Lenders; provided, however, that if the Required Lenders fail to agree
to any replacement credit facility or any waiver, amendment, forbearance or
otherwise, then the Borrower may prepay the Loans in full together with any
applicable Prepayment Fee.

(s) On or before November 30, 2014, and at the Borrower’s sole expense, the
Borrower shall cause to be furnished to the Administrative Agent and each Lender
an appraisal of the Orderly Liquidation Value of the Vessels and the Equipment
from an Approved Appraiser (the “Initial Appraisal”).

(t) Within sixty (60) days after each anniversary of the Closing Date and at the
Borrower’s sole expense, the Borrower shall cause to be furnished to the
Administrative Agent and each Lender an appraisal of the Orderly Liquidation
Value of the Vessels and the Equipment from an Approved Appraiser (each, an
“Annual Appraisal”).

 

41



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

SECTION 7.02. Negative Covenants. Until all of the Obligations (other than
contingent obligations) have been satisfied in full, the Borrower agrees that:

(a) Liens. The Loan Parties shall not create, incur, assume or suffer to exist
any Liens upon the Vessels, other than Permitted Encumbrances;

(b) State of Formation; Place of Business. The Loan Parties shall not change its
jurisdiction of incorporation or the location of its principal place of business
from that set forth in Section 9.02, without giving the Administrative Agent at
least thirty (30) Business Days’ prior written notice thereof and setting forth
in detail the new jurisdiction of incorporation or complete address of such new
place of business (as the case may be). In furtherance thereof, the Loan Parties
shall file, and hereby authorize the Administrative Agent to file on its behalf,
Uniform Commercial Code financing statements, amendments or continuation
statements, in form and substance satisfactory to the Administrative Agent, in
such jurisdiction or jurisdictions as the Administrative Agent shall request
upon demand by the Administrative Agent;

(c) Merger. The Loan Parties shall not merge into or consolidate with any other
Person or sell, lease, or otherwise transfer all or a substantial part of its
assets in one or more transactions, except as permitted in Sections 9.4 or 9.5
of the Existing Credit Agreement as the Existing Credit Agreement is in effect
on the Closing Date hereof without regard to any subsequent amendment,
modification or restatement of the Existing Credit Agreement;

(d) Character of Business. The Borrower shall not engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business reasonably
related, complementary, synergistic or ancillary thereto or reasonable
extensions thereof; or

(e) Financing Statements. The Borrower shall not file any amendments, corrective
statements, or termination statements concerning the Collateral without the
prior written consent of the Administrative Agent.

ARTICLE VIII

EVENTS OF DEFAULT; REMEDIES

SECTION 8.01. Events of Default; Acceleration, etc. If any of the following
events (each, an “Event of Default” and collectively, the “Events of Default”)
shall occur and be continuing:

(a) the Borrower shall fail to make any payment of principal on any Loan as and
when due under this Agreement, or to make any payment of interest or any other
Obligations as and when due and such default shall continue unremedied for a
period of five (5) Business Days;

 

42



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(b) the Borrower or Guarantor (as applicable) shall fail to comply with any of
the provisions of Section 7.01(b), (d), (e), (f), (o), (r),(s) or (t) or
Section 7.02; or

(c) the Borrower shall fail to perform or otherwise observe and comply with any
covenant or agreement contained in this Agreement (other than as set forth in
clauses (a) and (b) above) or any other Loan Document and such failure continues
unremedied for thirty (30) days after giving of notice thereof by the
Administrative Agent to the Borrower; or

(d) any representation or warranty made by the Borrower or Guarantor hereunder
or by the Borrower in any of the other Loan Documents shall prove not to have
been true in any material respect on the date when made; or

(e) the Borrower or the Guarantor shall (i) default in the payment (beyond the
applicable grace period with respect thereto) of any indebtedness (other than
indebtedness hereunder) having, individually or in the aggregate, an outstanding
principal amount in excess of the Threshold Amount, or (ii) default in the
observance or performance of any other agreement or condition relating to any
such indebtedness, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, with the giving of notice and/or lapse of time, if
required, any such indebtedness to become due prior to its stated maturity (any
applicable grace period having expired); or

(f) a judgment or order for the payment of money which causes the aggregate
amount of all such judgments or orders (net of any amounts paid or fully covered
by independent third party insurance as to which the relevant insurance company
does not dispute coverage) to exceed the Threshold Amount shall be entered and
is binding against the Borrower or the Guarantor by any court and such judgment
or order shall continue without having been discharged, vacated or stayed for a
period of thirty (30) consecutive days after the entry thereof; or

(g) the Borrower and/or the Guarantor shall (i) apply for or consent to the
appointment of or the taking possession by a receiver, trustee, liquidator,
assignee, custodian, sequestrator or the like of itself or of a substantial part
of its property, (ii) admits in writing its inability to pay its debts as they
mature, (iii) make a general assignment for the benefit of its creditors,
(iv) commence a voluntary case under the bankruptcy laws of any jurisdiction,
(v) file a petition or answer seeking reorganization or an arrangement with
creditors or take advantage of any insolvency law or an answer admitting the
material allegations of a petition filed against it in any bankruptcy,
reorganization or insolvency proceeding or (vi) take action for the purpose of
effecting any of the foregoing; or

(h) an order, judgment, or decree shall be entered in any voluntary or
involuntary case with or without the application, approval or consent of the
Borrower and/or the Guarantor, by a court or governmental agency of competent
jurisdiction, granting relief under or approving a petition seeking
reorganization, or appointing a receiver, trustee, liquidator, assignee,
custodian, sequestrator or the like of the Borrower and/or the Guarantor or of
its property, and such order, judgment or decree shall continue unstayed and in
effect for sixty (60) days; or

 

43



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(i) for any reason (other than by reason of any action or inaction by the
Administrative Agent), the Administrative Agent fails to hold a duly recorded
first preferred ship mortgage over each of the Vessels (other than in accordance
with the terms hereof or thereof); or

(j) an event of default shall have occurred and be continuing under any of the
other Loan Documents and all grace or cure periods, if any, with respect thereto
shall have expired; or

(k) the Guaranty shall for any reason (other than by reason of any action or
inaction by the Administrative Agent or any Lender) cease to be valid and
binding on the Guarantor (other than in accordance with the terms hereof or
thereof) or any such Person shall disavow its obligations under the Guaranty;

(m) pursuant to the Initial Appraisal, the Orderly Liquidation Value shall be
less than the Minimum Orderly Liquidation Value Percentage of the Outstanding
Amount and the Borrower shall neither provide additional Collateral nor prepay a
portion of the Outstanding Amount within forty-five (45) days of the issuance of
such Initial Appraisal to the Administrative Agent and each Lender pursuant to
Section 7.01(s) hereof, in order to restore the Orderly Liquidation Value to be
at least the Minimum Orderly Liquidation Value Percentage of the Outstanding
Amount;

(n) pursuant to the applicable Annual Appraisal, the Orderly Liquidation Value
shall be less than the Minimum Orderly Liquidation Value Percentage of the
Outstanding Amount and the Borrower shall neither provide additional Collateral
nor prepay a portion of the Outstanding Amount within forty-five (45) days of
the issuance of such Annual Appraisal to the Administrative Agent and each
Lender pursuant to Section 7.01(t) hereof, in order to restore the Orderly
Liquidation Value to be at least the Minimum Orderly Liquidation Value
Percentage of the Outstanding Amount;

then, and in each such event, the Administrative Agent may, and at the direction
of the Required Lenders shall, take any or all of the following actions: (A) by
notice to the Borrower, declare the Notes, all interest accrued thereon and all
other amounts payable thereunder and under this Agreement to be forthwith due
and payable, whereupon the Notes, all such interest and all such other amounts
shall become immediately due and payable, without presentment, demand, protest
or further notice of any kind, all of which are hereby expressly waived by the
Borrower; provided, however, that in the event of the entry of an order for
relief with respect to the Borrower under the Bankruptcy Code or under any
similar federal or state statute or regulation, the Notes, all accrued interest
thereon and all other amounts due thereunder and under this Agreement shall
automatically become due and payable, without in each instance having given the
Borrower any notice whatsoever; (B) setoff against and debit any account
maintained by Borrower with the Administrative Agent for any sums due the
Administrative Agent or Lenders hereunder or under the Notes; (c) immediately
proceed against one or more of the Vessels under the Fleet Mortgage; or
(D) exercise all other rights and remedies available under any of the Loan
Documents or any Applicable Law.

 

44



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

The rights and remedies of the Administrative Agent and Lenders hereunder and
under any documents or instruments executed pursuant hereto are cumulative, and
recourse to one or more rights or remedies shall not constitute a waiver of the
others or an election of remedies. It is mutually agreed that commercial
reasonableness and good faith require the giving of no more than ten (10) days’
prior written notice of the time and place of any public sale of any Collateral
or of the time after which any private sale or any other intended disposition
thereof is to be made, and at any such public or private sale, subject to
limitations of law, the Administrative Agent, any other Lender, or their
respective agents and/or nominees, may purchase the Collateral. If the net
proceeds of any disposition of the Collateral exceed the amount then due and
owing, whether by acceleration, at maturity or otherwise, or on demand, such
excess will be remitted to Borrower or whomsoever shall be entitled thereto. The
Borrower shall remain liable for any deficiency remaining after disposition of
the Collateral.

If the Borrower fails to perform or comply with any of its obligations contained
herein, the Administrative Agent shall have the right, but shall not be
obligated, to effect such performance or compliance and the Borrower, within ten
(10) days from the date of demand, promises to reimburse the Administrative
Agent immediately for such sums so expended, together with interest thereon at
the Default Rate for the actual number of days elapsed from date of payment by
the Administrative Agent to the date on which the Administrative Agent receives
payment thereof from the Borrower. Failure of the Borrower to pay and promptly
discharge the aforesaid debts and obligations shall constitute an Event of
Default under this Agreement, but the payment of the same by the Administrative
Agent shall not cure or constitute a waiver of such Event of Default. Acceptance
by the Administrative Agent or any Lender of partial payment(s) or performance
by the Borrower or by any other third party shall not be construed as a waiver
of any Event of Default, nor shall the same affect or in any way impair the
rights and remedies of the Administrative Agent or any Lender hereunder.

After the exercise of remedies provided for in this Section (or after the Loans
have automatically become immediately due and payable) or if at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all Secured Obligations then due hereunder, any amounts received on
account of the Secured Obligations shall be applied by the Administrative Agent
in the following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) arising under the Loan Documents and amounts payable under Article
X, ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

45



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and other Secured Obligations arising
under the Loan Documents, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, in each case ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them; and

Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrower or as otherwise required by Applicable Law.

If the proceeds are insufficient to pay the amounts specified in paragraphs
“First”, “Second”, “Third” and “Fourth” above, the Administrative Agent and
other Secured Parties shall be entitled to collect the balance from the Borrower
or any other Person liable therefor. The Borrower hereby expressly waives (to
the extent permitted by Applicable Law) all rights to make or manifest any
binding instruction upon the Administrative Agent or any Lender as to
application of such payments other than as herein provided.

SECTION 8.02. Miscellaneous Remedies. If any Event of Default shall occur and be
continuing, the Administrative Agent may (and at the direction of the Required
Lenders shall) do any or all of the following in addition to any of the remedies
described above; provided, however, notwithstanding any other provision herein
to the contrary, except to the extent permitted by Applicable Law, no sale,
transfer or other disposition of any Vessel or any interest therein may be made
in violation of Sections 56101 and 56102 of Title 46 of the United States Code:

(a) at any time and as often as may be necessary, take any action to protect the
security created hereby and each and every expense or liability (including
reasonable fees and expenses of counsel) so incurred by the Administrative Agent
in the protection of such security shall be repayable to the Administrative
Agent by the Borrower within ten (10) Business Days of demand, together with
interest thereon at the Default Rate from the date on which such expense or
liability was incurred by the Administrative Agent until full payment is
received. If any Event of Default shall have occurred and be continuing, the
Borrower promptly shall execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, if any, and shall
promptly do and perform such acts, if any, as reasonably requested by the
Administrative Agent that are necessary or advisable to facilitate or expedite
the protection, maintenance and enforcement of the security created hereby;

(b) exercise all the rights and remedies in foreclosure and otherwise provided
to lenders by any Applicable Law, including, without limitation, the Uniform
Commercial Code;

 

46



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(c) take possession of the Collateral, whether actually or constructively and/or
otherwise to take control of the Collateral, wherever it may be, without prior
demand and without legal process (when permissible under Applicable Law) and
cause the Borrower forthwith upon demand of the Administrative Agent to
surrender possession of the Collateral to the Administrative Agent as demanded;

(d) require that all policies, contracts and other records relating to the
Insurances (including details of and correspondence concerning outstanding
claims) be forthwith delivered to such adjusters, brokers or other insurers as
the Administrative Agent may nominate;

(e) collect, recover, compromise and give a good discharge for all claims then
outstanding or thereafter arising under the Insurances or any of them and to
takeover or institute (if necessary using the name of the Borrower and/or the
Guarantor) all such proceedings in connection therewith as the Administrative
Agent reasonably thinks fit and to permit the brokers through whom collection or
recovery is effected to charge the usual brokerage therefor;

(f) discharge, compound, release or compromise claims against the Borrower
concerning the Collateral which have given or may give rise to any charge or
lien on the Collateral or which are or may be enforceable by proceedings against
the Collateral;

(g) take appropriate judicial, extra-judicial or administrative proceedings for
the foreclosure of the lien created hereby or by the Fleet Mortgage and/or for
the enforcement of the rights of the Administrative Agent and other Secured
Parties hereunder or otherwise, recover judgment for any amount due on the
Obligations and collect the same out of any property of the Borrower;

(h) as permitted by United States and other Applicable Law, sell the Collateral
at public auction, free from any claim of or by the Borrower of any nature
whatsoever by first giving notice of the time and place of sale with a general
description of the Collateral in the following manner:

(i) by publishing such notice for ten (10) consecutive days in a daily newspaper
of general circulation published in New York City, New York;

(ii) if the place of sale should not be New York City, New York, then also by
publication of a similar notice in a daily newspaper, if any, published at the
place of sale; and

(iii) by sending a similar notice by telecopy confirmed by mail to the Borrower
at least ten (10) days before the date of sale as permitted by United States and
other Applicable Law.

Such sale of the Collateral may be held at such place and at such time as the
Administrative Agent in such notices may have specified, or such sale may be
adjourned by the Administrative Agent from time to time by announcement at the
time and place appointed for such sale or for such adjourned sale and without
further notice or publication the Administrative

 

47



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Agent may make such sale at the time and place to which the same shall be so
adjourned. Such sale may be conducted without bringing the Collateral to the
place designated for such sale and in such manner as the Administrative Agent
may deem advisable, and the Administrative Agent or any other Lender may become
the purchaser at such sale and shall have the right to credit on the purchase
price any and all amounts due in respect of such Note and/or any Obligations, as
appropriate. Any sale made in accordance with the provisions of this subsection
(h) above shall be deemed made in a commercially reasonable manner insofar as
the Borrower is concerned;

(i) pending the sale of the Collateral (either directly or indirectly), as
permitted by United States and other Applicable Law, manage, charter, lease,
insure, maintain, or repair the Collateral and employ, lay up or operate the
Collateral upon such terms, in such manner and for such period as the
Administrative Agent may reasonably deem expedient and for the purpose aforesaid
the Administrative Agent shall be entitled to do all acts and things incidental
or conducive thereto and in particular, with respect to the Vessels, to enter
into such arrangements respecting the Vessels, their management, maintenance,
repair, classification and employment in all respects as if the Administrative
Agent were the owner of the Vessels but without any obligations to take any
action with respect to the Vessels and without any responsibility for any loss
thereby incurred;

(j) recover from the Borrower on demand any losses as may be incurred by the
Administrative Agent in the exercise of the power vested in the Administrative
Agent under subsection (i) hereof with interest thereon at the Default Rate from
the date when such losses were incurred by the Administrative Agent until full
payment is received; and

(k) recover from the Borrower on demand all expenses, payments and disbursements
(including fees and expenses of counsel) incurred by the Administrative Agent in
the exercise by it of any of the powers vested in it hereunder together with
interest thereon at the Default Rate from the date when such expenses, payments
or disbursements were incurred by it until full payment is received.

SECTION 8.03. Application of Moneys. The proceeds of any sale made either under
the power of sale hereby granted to the Administrative Agent or under a judgment
or decree in any judicial proceeding for the foreclosure of the lien created
hereunder, or proceeds arising from the enforcement of any remedy granted to the
Administrative Agent hereunder, or, or in the case of the Vessels or the
proceeds of any and all Insurances and any claims for damages on account of the
Vessels or the Borrower of any nature whatsoever and any net earnings of the
Vessels from the operation of the Vessels by the Administrative Agent under any
of the powers herein granted or by law provided shall be applied as set forth in
Section 8.01.

SECTION 8.04. Additional Rights. In addition to the foregoing, the
Administrative Agent shall be entitled to the remedies described in each of the
other Loan Documents. In furtherance thereof, the Borrower hereby irrevocably
appoints the Administrative Agent as its attorney-in-fact (which power shall be
deemed coupled with an interest) to, upon the occurrence and during the
continuance of an Event of Default, execute, endorse and deliver any deed,
conveyance, assignment or other instrument in writing as may be required to vest
in the Administrative Agent any right, title or power which by the terms hereof
are expressed to be

 

48



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

conveyed to or conferred upon the Administrative Agent, including any documents
and checks or drafts relating to or received in payment for any loss or damage
under the policies of insurance required by the provisions of Section 7.01(o)
hereof, but only to the extent that the same relates to the Collateral.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) and the Borrower or the applicable Loan Party, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) Waive any condition set forth in Article V, without the written consent of
the Required Lenders;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.01) without the written consent of such Lender
(it being understood and agreed that a waiver of any Default is not considered
an extension or increase in Commitment of any Lender);

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 9.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender entitled to such amount; provided, however,
that only the consent of the Required Lenders shall be necessary (i) to amend
the definition of “Default Rate” or to waive any obligation of the Borrower to
pay interest at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

(e) change the application of proceeds in Section 8.01 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender;

(f) change any provision of this Section 9.01 or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or thereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

 

49



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(h) release the Guaranty, without the written consent of each Lender; or

(i) release the Borrower or permit the Borrower to assign or transfer any of its
rights or obligations under this Agreement or the other Loan Documents without
the consent of each Lender.

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, (A) each Lender is entitled to vote as such Lender sees fit on
any bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein
and (B) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

Notwithstanding anything to the contrary herein the Administrative Agent may,
with the prior written consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency, and each Lender hereby irrevocably
authorizes the Administrative Agent on its behalf, and without further consent,
to enter into amendments or modifications to this Agreement (including, without
limitation, amendments to this Section 9.01) or any of the other Loan Documents;
provided that no amendment or modification shall result in any increase in the
amount of any Lender’s Commitment or any increase in any Lender’s Commitment
Percentage, in each case, without the written consent of such affected Lender.

SECTION 9.02. Notices, etc.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower or any other Loan Party or the Administrative Agent, to
the address, fax number, e-mail address or telephone number specified for such
Person on Schedule 2; and

 

50



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(ii) if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the
Administrative Agent and the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail, FPML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-

 

51



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet.

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, fax number or telephone number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, fax number or telephone number
or e-mail address for notices and other communications hereunder by notice to
the Borrower and the Administrative Agent. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and e-mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one (1) individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including,
without limitation, telephonic or electronic notices, Loan Notices and Notices
of Loan Prepayment) purportedly given by or on behalf of any Loan Party even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of a Loan Party; provided that such
indemnity shall not be available to the extent such losses, costs, expenses and
liabilities are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of any Indemnitee. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

SECTION 9.03. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (EXCLUDING ITS CONFLICT OF LAWS RULES OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW).

 

52



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

SECTION 9.04. Service of Process and Consent to Jurisdiction; Waiver of Venue.
Each of the parties hereto hereby irrevocably submits to the non-exclusive
jurisdiction of the Federal and state courts located in the State of New York,
in any action brought against it under this Agreement, the Notes or any other
Loan Document and agrees that a summons and complaint commencing any action or
proceeding in such court shall be properly served if delivered personally or by
registered mail to such party at its address referenced in Section 9.02, or
otherwise served under the laws of the State of New York, and each of the
parties hereto hereby waives any objection to venue and jurisdiction which it
may now or hereafter have. The Loan Parties shall promptly notify Administrative
Agent of any change in its address. Nothing herein shall affect the right of any
party hereto to serve process in any other matter prescribed by Applicable Law
or the right of any party hereto to bring legal proceedings in any other
competent jurisdiction.

SECTION 9.05. No Remedy Exclusive. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder or under any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by
Applicable Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VIII for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 3.03 (subject to the terms of
Section 2.07), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article VIII and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.07, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

53



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

SECTION 9.06. Payment of Costs.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all documented
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related reasonable out-of-pocket
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 10.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to a Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee (or such
Indemnitee’s Related Parties) or result from a claim brought by the Borrower or
the Guarantor against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or the
Guarantor has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. Without limiting the
provisions of Section 10.01(c), this Section 9.06(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

 

54



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of the Administrative Agent, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.06(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower shall not assert, and the Borrower hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 9.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

SECTION 9.07. Further Assurances. The Borrower further agrees to execute such
other and further assurances and documents as in the opinion of the
Administrative Agent are reasonably required to carry out the terms of this
Agreement or of any of the other Loan Documents.

 

55



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

SECTION 9.08. Counterparts. This Agreement and each of the other Loan Documents
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof . Except as provided in Article V, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement or any other Loan
Document, or any certificate delivered thereunder, by fax transmission or e-mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement or such other Loan Document or
certificate. Without limiting the foregoing, to the extent a manually executed
counterpart is not specifically required to be delivered under the terms of any
Loan Document, upon the request of any party, such fax transmission or e-mail
transmission shall be promptly followed by such manually executed counterpart.

SECTION 9.09. Headings. The titles of the Articles and the Section headings of
this Agreement are for convenience only and shall not affect the construction of
this Agreement.

SECTION 9.10. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 9.11. Survival. All representations and warranties made hereunder and in
any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof. Such representations and warranties have been or will be
relied upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Loan, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.

SECTION 9.12. WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING
TO WHICH THEY MAY BE PARTIES, ARISING OUT OF OR IN ANY WAY PERTAINING TO
(A) THIS AGREEMENT OR (B) THE OTHER LOAN DOCUMENTS. IT IS AGREED AND UNDERSTOOD
THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL
PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST

 

56



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY EACH OF THE PARTIES HERETO, AND THE PARTIES
HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY
ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR
NULLIFY ITS EFFECT. THE PARTIES FURTHER REPRESENT THAT THEY HAVE BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, SELECTED OF THEIR OWN FREE WILL, AND THEY HAVE HAD
THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

SECTION 9.13. Assignment.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(e) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal

 

57



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $1,000,000, unless the Administrative Agent otherwise consents
(such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the Borrower’s consent shall be required during the primary syndication of
the Facility; provided, however, the Borrower’s consent shall not be required
for any assignment after the Closing Date so long as such assignment is made to
a commercial bank and/or an affiliate of a commercial bank; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to a
natural Person, or (C) to any Person that is a competitor of the Borrower or any
of its Subsidiaries as such competitors are separately identified by Borrower to
the Administrative Agent on or prior to the Closing Date and from time to time
thereafter as requested by the Administrative Agent; provided that the
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to competitors. Without limiting the generality of
the foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a competitor or (y) have any liability with respect to or
arising

 

58



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

out of any assignment or participation of Loans, or disclosure of confidential
information, to any competitor. The Administrative Agent shall have the right,
and the Borrower hereby expressly authorizes the Administrative Agent, to post
the list of competitors provided by the Borrower on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or
provide the list of competitors to each Lender requesting the same.”

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 10.01, 10.02 and 9.06 with respect to
facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 9.06(c) without regard to the existence of any participations.

 

59



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 9.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 10.01 and 10.02
(subject to the requirements and limitations therein, including the requirements
under Section 10.01(e) (it being understood that the documentation required
under Section 10.01(e) shall be delivered to the Lender who sells the
participation)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 10.03
and 10.04 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 10.01 or
10.02, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 10.03 with respect to any Participant. To the extent
permitted by Applicable Law, each Participant also shall be entitled to the
benefits of Section 3.03 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.07 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

60



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

SECTION 9.14. USA Patriot Act. The Borrower hereby:

(a) represents that none of the material written information which Borrower has
provided to the Administrative Agent and the Lenders in connection with the
Loans, taken as a whole, contains any untrue statement of material fact or omits
to state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading;

(b) agrees to provide any information deemed necessary by the anti-money
laundering compliance officer of the Administrative Agent or any Lender in its
sole discretion to comply with the USA PATRIOT Act, the Administrative Agent’s
or such Lender’s anti-money laundering program and related responsibilities from
time to time and warrant that all such information provided will be true,
correct and complete at the time provided;

(c) represents that it is entering into this Agreement, the other Loan Documents
and the transaction contemplated hereby and thereby solely for its own account,
risk and beneficial interest and not for the account or beneficial interest of
any third party;

(d) represents to its knowledge, without investigation, that (a) it is not an
individual, entity or organization identified on (i) any Office of Foreign
Assets Control (“OFAC”) “watch list”, including, without limitation, OFAC’s list
of Specially Designated Nationals and Blocked Persons, or (ii) any Federal
Bureau of Investigation “watch list” or Bureau of Industry and Security list of
unverified persons or denied persons, and it is not an Affiliate of any kind
with such an individual, entity or organization; (b) it does not have a shell
bank or offshore bank; and (c) it is not a Person or entity (i) resident in or
whose funds are transferred from or through or (ii) has operations in, a
jurisdiction identified as non-cooperative by the Financial Action Task Force or
sanctioned by OFAC.

SECTION 9.15. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

61



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

SECTION 9.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and any Affiliate
thereof, any arranger and the Lenders are arm’s-length commercial transactions
between the Borrower, each other Loan Party and their respective Affiliates, on
the one hand, and the Administrative Agent and, as applicable, its Affiliates
(including any arranger) and the Lenders and their Affiliates (collectively,
solely for purposes of this Section, the “Lenders”), on the other hand,
(ii) each of the Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b) (i) the
Administrative Agent and its Affiliates (including any arranger) and each Lender
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary, for Borrower, any other Loan Party or
any of their respective Affiliates, or any other Person and (ii) neither the
Administrative Agent, any of its Affiliates (including any arranger) nor any
Lender has any obligation to the Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent and its Affiliates (including any
arranger) and the Lenders may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, any of
its Affiliates (including any arranger) nor any Lender has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by Applicable Law,
each of the Borrower and each other Loan Party hereby waives and releases any
claims that it may have against the Administrative Agent, any of its Affiliates
(including any arranger) or any Lender with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transactions contemplated hereby.

SECTION 9.17. Electronic Execution of Assignments and Certain Other Documents.
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent nor any Lender is under
any obligation to agree to accept electronic signatures in any form or in any
format unless expressly agreed to by the Administrative Agent or such Lender
pursuant to procedures approved by it and provided further without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.

 

62



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

SECTION 9.18. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential in accordance with customary practices), (b) to the extent required
or requested by, or required to be disclosed to, any regulatory or similar
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Law or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement or under any other Loan Document, or any action or
proceeding relating to this Agreement or any other Loan Document, or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or Participant in, any of its rights and obligations under this
Agreement, and (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or the Guarantor or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Facility (it being understood that, prior to any
such disclosure, such Person to whom such disclosure is to be made will be
informed of the confidential nature of such Information and shall undertake to
keep such Information confidential in accordance with customary practices);
(h) with the written consent of the Borrower, or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender
or any of their respective Affiliates on a non-confidential basis from a source
other than the Borrower or any Affiliate of the Borrower or (k) to governmental
regulatory authorities in connection with any regulatory examination of the
Administrative Agent or any Lender or in accordance with the Administrative
Agent’s or any Lender’s regulatory compliance policy if the Administrative Agent
or such Lender deems necessary for the mitigation of claims by those authorities
against the Administrative Agent or such Lender or any of its subsidiaries or
affiliates. In addition, each of the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent or the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments and the Loan. For purposes of this Section, “Information” means
all information received from any Loan Party or any Subsidiary thereof relating
to any Loan Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is publicly available to the
Administrative Agent or any Lender prior to disclosure by any Loan Party or any
Subsidiary thereof other than as a result of a breach of this Section; provided
that, in the case of information received from a Loan Party or any Subsidiary
thereof after the date hereof, such information is clearly identified at the
time of

 

63



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

delivery as confidential or is delivered pursuant to Sections 7.01(a), 7.01(c)
or 7.01(h) hereof and is not publically available. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (i) the
Information may include material non-public information concerning the Borrower
or any of its Subsidiaries, (ii) it has developed compliance procedures
regarding the use of material non-public information and (iii) it is required to
handle such material non-public information in accordance with Applicable Law,
including United States federal and state securities laws.

SECTION 9.19. Accounting Matters. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

SECTION 9.20. Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the Termination Date. No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination or in respect of any provision of this Agreement which
survives such termination.

SECTION 9.21. Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control.

ARTICLE X

TAXES AND YIELD PROTECTION

SECTION 10.01. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the good faith discretion of the Administrative Agent) requires
the deduction or withholding of any Tax from any such payment by the
Administrative Agent or the Borrower, then the Administrative Agent or the
Borrower shall be entitled to make such deduction or withholding, upon the basis
of the information and documentation to be delivered pursuant to subsection
(e) below.

 

64



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Borrower or
the Administrative Agent, as the case may be, shall (x) withhold or make such
deductions based upon the information and documentation it has received pursuant
to subsection (e) below, and (y) timely pay the full amount withheld or deducted
to the relevant Governmental Authority in accordance with the Code, and (B) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 10.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If the Borrower or the Administrative Agent shall be required by any
Applicable Law other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Applicable Law, shall withhold or make such deductions as are determined by it
to be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Borrower or the Administrative Agent,
to the extent required by such Applicable Law, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Applicable Law, and (C) to the extent that the withholding or deduction is
made on account of Indemnified Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 10.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications.

(i) The Borrower shall, and does hereby indemnify each Recipient, and shall make
payment in respect thereof within twenty (20) days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 10.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. The Borrower

 

65



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

shall also, and does hereby indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 10.01(c)(ii) below.

(ii) Each Lender shall, and does hereby, severally indemnify and shall make
payment in respect thereof within twenty (20) days after demand therefor,
(A) the Administrative Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (B) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 9.13(d) relating to the maintenance of
a Participant Register and (C) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 10.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Applicable Law to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 10.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s

 

66



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

  (A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

  (B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

  (1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

  (2) executed originals of IRS Form W-8ECI;

 

  (3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

 

  (4)

to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-2 or Exhibit G-3,
IRS Form W-9, and/or other

 

67



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  certification documents from each beneficial owner, as applicable; provided
that if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-4 on behalf of each such direct and indirect partner;

 

  (C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

  (D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 10.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by Applicable Law, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has

 

68



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 10.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 10.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Recipient, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Borrower pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

(g) Survival. Each party’s obligations under this Section 10.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

SECTION 10.02. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender;

and the result of any of the foregoing shall be to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered (it being understood that
the provisions set forth in this Section are not intended to derogate from the
Borrower’s rights provided in Section 10.03).

 

69



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered (it being understood
that the provisions set forth in this Section are not intended to derogate from
the Borrower’s rights provided in Section 10.03).

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts (together with a description and calculation of such amounts)
necessary to compensate such Lender or its holding company, as the case may be,
as specified in subsection (a) or (b) of this Section and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within fifteen
(15) Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 10.02 shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof, but in any event,
shall not extend more than 365 days prior to the date that such notice was
received by the Borrower).

SECTION 10.03. Mitigation Obligations.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 10.02, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender pursuant to Section 10.01,
or any Governmental Authority for the account of any Lender pursuant to
Section 10.01, then at the request of the Borrower, such Lender shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 10.01 or 10.02 as the case may be, in the
future, as applicable, and (ii) in each case, would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

70



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(b) Replacement of Lenders. If any Lender requests compensation under
Section 10.02, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 10.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 10.03(a), or if any Lender provides notice to the Borrower pursuant to
Section 3.04(b)(iii), the Borrower may replace such Lender in accordance with
Section 10.04.

SECTION 10.04. Replacement of Lenders. If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 10.03, or if any Lender is a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, either (i) repay all
Obligations of the Borrower owing to such Lender (without any Prepayment Fee)
relating to the Loans held by such Lender or (ii) require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.13), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 10.01 and 10.02) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts); provided,
that no Prepayment Fee shall be payable to such Lender;

(b) in the case of any such assignment resulting from a claim for compensation
under Section 10.02 or payments required to be made pursuant to Section 10.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(c) such assignment does not conflict with Applicable Law; and

(d) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

(e) A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

All of the Borrower’s obligations under this Article X shall survive termination
of the Commitments, repayment of all other Obligations hereunder, resignation of
the Administrative Agent and the Maturity Date.

 

71



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

ARTICLE XI

ADMINISTRATIVE AGENT

SECTION 11.01. Appointment and Authority.

(a) Appointment. Each of the Lenders hereby irrevocably appoints Bank of America
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

(b) Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 11.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Loan Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article XI and Article IX (including Section 9.06(c) as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

SECTION 11.02. Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender, if such Person is a Lender, as any other Lender and may exercise the
same as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

72



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

SECTION 11.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.01 and Article VIII) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 11.04. Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and

 

73



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 11.05. Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

SECTION 11.06. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b) With effect from the Resignation Effective Date (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative

 

74



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than as provided in Section 10.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring
Administrative Agent as of the Resignation Effective Date), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.06 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

SECTION 11.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 11.08. Administrative Agent May File Proofs of Claim; Credit Bidding. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
similar judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 9.06) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making

 

75



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

of such payments directly to the Lenders to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Section 9.06.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Applicable Law in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any Applicable Law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (i) of Section 9.01 of this Agreement, (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Lender or acquisition vehicle to take any further action, and
(iv) to the extent that Obligations that are assigned to an acquisition vehicle
are not used to acquire Collateral for any reason (as a result of another bid
being higher or better, because the amount of Obligations assigned to the
acquisition vehicle exceeds the amount of debt credit bid by the acquisition
vehicle or otherwise), such Obligations shall automatically be reassigned to the
Lenders pro rata and the Equity Interests and/or debt instruments issued by any
acquisition vehicle on account of the Obligations that had been assigned to the
acquisition vehicle shall automatically be cancelled, without the need for any
Lender or any acquisition vehicle to take any further action.

 

76



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

SECTION 11.09. Collateral and Guaranty Matters. Without limiting the provisions
of Section 11.08, the Lenders irrevocably authorize the Administrative Agent, at
its option and in its discretion, to release any Lien on any property granted to
or held by the Administrative Agent under any Loan Document (i) upon termination
of the Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), (ii) that is sold or otherwise disposed of or to
be sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted hereunder or under any other Loan Document, or
(iii) subject to Section 9.01, if approved, authorized or ratified in writing by
the Required Lenders.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property pursuant to this Section 11.09.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

[Remainder of page intentionally left blank]

 

77



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

GREAT LAKES DREDGE & DOCK

CORPORATION, as the Borrower

By:

/s/ Mark W. Marinko

Name: Mark W. Marinko Title: Senior Vice President and Chief Financial Officer

GREAT LAKES DREDGE & DOCK COMPANY,

LLC, as the Guarantor

By:

/s/ Mark W. Marinko

Name: Mark W. Marinko Title: Senior Vice President and Chief Financial Officer

BANK OF AMERICA, N.A., as Administrative

Agent

By:

/s/ Bridgett J. Manduk Mowry

Name: Bridgett J. Manduk Mowry Title: Vice President

THE HUNTINGTON NATIONAL BANK, as a Lender

By:

/s/ Rebecca C. Stirnkorb

Name: Rebecca C. Stirnkorb Title: Authorized Signer PACIFIC WESTERN BANK, as a
Lender By:

/s/ Robert S. Wille

Name: Robert S. Wille Title: Senior Vice President

SUNTRUST EQUIPMENT FINANCE &

LEASING CORP., as a Lender

By:

/s/ Deborah V. Gibb

Name: Deborah V. Gibb Title: Vice President

Signature Page to Loan and Security Agreement



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Schedule 1

Allocated Percentage Values

 

Vessel

  

Percentage

[*]

  

[*]



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Equipment

  

Percentage

[*]

  

[*]

 

2



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Schedule 2

Notices

 

If to the Borrower or the Guarantor:

Great Lakes Dredge & Dock Corporation

2122 York Road

Oak Brook, IL 60523

Attention:

Mark W. Marinko

Senior Vice President and

Chief Financial Officer

Telephone: (630) 574-2960

Facsimile: (630) 574-3007

Email: mwmarinko@gldd.com

        with copies to:

Jenner & Block LLP

353 N. Clark Street

Chicago, IL 60654

Attention: Brian S. Hart

Telephone: (312) 923-2618

Facsimile: (312) 923-2718

Email: bhart@jenner.com

If to the Administrative Agent:

Bank of America, N.A., as Administrative Agent

901 Main Street

Dallas, Texas 75202-3714

Attention: Diana Lopez

Telephone: (972) 338-3774

Facsimile: (214) 290-8384

Email: DIANA.R.LOPEZ@BAML.COM

 

Account:

 

Bank of America, N.A.

New York, New York

ABA #026009593

ACCT #1292000883

NAME: CORPORATE CREDIT SERVICES

REF: GREAT LAKES DREDGE



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

        with copies to:

Womble Carlyle Sandridge & Rice LLP

250 West Pratt Street

Suite 1300

Baltimore, MD 21201

Attention: Merrick J. Benn

Telephone: (410) 545-5822

Facsimile: (443) 769-1522

Email: mbenn@wcsr.com

 

2



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Schedule 3

Commitments

 

Lender

   Commitment      Applicable Percentage  

Banc of America Leasing & Capital, LLC

   $ 15,000,000.00         30 % 

The Huntington National Bank

   $ 11,666,666.67         23.3333333 % 

Pacific Western Bank

   $ 11,666,666.67         23.3333333 % 

SunTrust Equipment Finance & Leasing Corp.

   $ 11,666,666.66         23.3333333 % 



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Schedule 4

Equipment

 

Plant #

  

Name or Description

  

Type

218

   Booster 8    Skid Mounted Booster

R010

   IOWA    Cutter Suction Dredge

R011

   SANDPIPER    Cutter Suction Dredge

R012

   L.W.    Cutter Suction Dredge

R013

   L.P.    Cutter Suction Dredge

R016

   COMADOR    Cutter Suction Dredge

R017

   CHRIS L    Cutter Suction Dredge

R018

   LAKE LADY    Cutter Suction Dredge

R030

   Booster 30-22 (22” Diesel)    Skid Mounted Booster

R031

   Booster 31-22 (22” Diesel)    Skid Mounted Booster

R032

   Booster 32-20 (20” Diesel)    Skid Mounted Booster

R033

   Booster 33-20 (20” Diesel)    Skid Mounted Booster

R034

   Booster 34-20 20” Electric-Skid Mounted    Skid Mounted Booster

R035

   Booster 35-20 (20” Electric)    Skid Mounted Booster

R044

   Booster 44-20    Skid Mounted Booster

R045

   Booster 45-20    Skid Mounted Booster

R099

   Sectional barges and transition frames    23 (10’X40’), 4 (8’X32’)



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Schedule 5

Vessels

 

Plant #

  

Vessel Name

  

Vessel Type

   Official Number

243

   FUEL BARGE 1001    New Fuel Barge    1253489

533

   G. L. 175    Spider Barge    650209

575

   G.L. 112    Anchor Barge    1253488

565

   G.L. 111    Anchor Barge    1253487

600

   DERRICK 60    Derrick    286687

606

   DERRICK 66    Derrick    695433

608

   DERRICK 68    Derrick    252050

609

   DERRICK 69    Derrick    530661

610

   DERRICK 70    Derrick    1212358

604

   DERRICK 64    Derrick    1184264

306

   JACK NEWMAN    Tug    293297

316

   MCCORMACK BOYS    Tug    646543

433

   G.L. 33    Dump Scow    612272

435

   G.L. 35    Dump Scow    563732

463

   G.L. 63    Dump Scow    922736

464

   G.L. 64    Dump Scow    922737

365

   MUSKEGON RIVER    Survey Boat    1226788

366

   SAGINAW RIVER    Survey Boat    1236901

R015

   LITTLE ROCK    Cutter Suction Dredge    531592



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Schedule 6

Existing Liens

None.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Schedule 7

Other Trade Names

The Loan Parties have not used any trade names or fictitious names within the
five-year period preceding the date hereof, except for the following names in
the respective jurisdictions:

Borrower:

 

  1. “Great Lakes Dredge & Dock Corporation of Delaware” was used in the
following jurisdictions:

 

  a. Alaska

 

  b. Florida

 

  c. Iowa

 

  d. Louisiana

 

  e. Maine

 

  f. Missouri

 

  g. South Carolina

 

  h. Tennessee

 

  i. Texas

 

  j. Wisconsin

 

  2. “Great Lakes Dredging Corporation” was used in California; and

 

  3. “L.W. Matteson, Inc., a division of Great Lakes Dredge & Dock Corporation”
was used in Iowa.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Exhibit A

Form of Promissory Note

 

2



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

TERM NOTE

 

$         Chicago, Illinois November 4, 2014

For value received, GREAT LAKES DREDGE & DOCK CORPORATION (the “Borrower”)
promises to pay to the order of                      (the “Lender”), the
principal sum of              ($        ), or such lesser amount as shall equal
the unpaid principal amount of each Loan made by the Lender to the Borrower
pursuant to the Loan Agreement referred to below, on the dates and in the
amounts provided in the Loan Agreement. The Borrower promises to pay interest on
the unpaid principal amount of this Term Note on the dates and at the rate or
rates provided for in the Loan Agreement. Interest on any overdue principal of
and, to the extent permitted by law, overdue interest on the principal amount
hereof shall bear interest at the Default Rate, as provided for in the Loan
Agreement. All such payments of principal and interest shall be made in lawful
money of the United States in federal or other immediately available funds at
the office of Bank of America, N.A., New York, New York, XXXXXX, XXXXXXX, NAME:
CORPORATE CREDIT SERVICES, REF: GREAT LAKES DREDGE, as Administrative Agent for
the benefit of the Secured Parties, or at such other address as may be specified
from time to time pursuant to the Loan Agreement.

All Loans made by the Lender, the interest rates from time to time applicable
thereto and all repayments of the principal thereof shall be recorded by the
Lender and, prior to any transfer hereof, endorsed by the Lender on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Lender to make, or any error of
the Lender in making, any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under the Loan Agreement. This Term
Note is secured by, among other security, the Collateral Documents, as the same
may be modified or amended from time to time.

This Term Note is one of the Notes referred to in the Loan and Security
Agreement (as amended, restated, supplemented or otherwise modified in writing
from time to time, the “Loan Agreement”) dated as of November 4, 2014 among the
Lender, the Borrower, Great Lakes Dredge & Dock Company, LLC, as Guarantor, Bank
of America, N.A., as Administrative Agent for the Secured Parties, and the
Lenders from time to time party thereto. Terms defined in the Loan Agreement are
used herein with the same meanings. Reference is made to the Loan Agreement for
provisions for the prepayment and the repayment hereof and the acceleration of
the maturity hereof.

The Borrower hereby waives presentment, demand, protest, notice of demand,
protest and nonpayment and any other notice required by law relative hereto,
except to the extent as otherwise may be expressly provided for in the Loan
Agreement.

The Borrower agrees, in the event that this Term Note or any portion hereof is
collected by law or through an attorney at law, to pay all reasonable costs of
collection, including, without limitation, reasonable attorneys’ fees.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

IN WITNESS WHEREOF, the Borrower has caused this Term Note to be duly executed
under seal, by its duly authorized officers as of the day and year first above
written.

 

GREAT LAKES DREDGE & DOCK CORPORATION

By: 

 

Name:   

Title: 

 

[Signature Page to Term Note]



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Term Note (cont’d)

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

  

Interest

Rate

   Interest
Period
(if applicable)    Amount of
Advance    Amount of
Principal
Repaid    Notation
Made By                                                                        
                                                                                
                                                                                
                    



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Exhibit B

Form of First Preferred Fleet Mortgage



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION COPY

 

 

 

 

 

 

 

 

 

FIRST PREFERRED FLEET MORTGAGE

 

Given By

 

GREAT LAKES DREDGE & DOCK COMPANY, LLC,

As Owner

 

In Favor Of

 

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

As Mortgagee

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

SYNOPSIS OF MORTGAGE

 

Vessels Subject to

Instrument

  

NAME OF VESSEL

    

OFFICIAL NUMBER

   FUEL BARGE 1001      1253489    G. L. 175      650209    G.L. 112     
1253488    G.L. 111      1253487    DERRICK 60      286687    DERRICK 66     
695433    DERRICK 68      252050    DERRICK 69      530661    DERRICK 70     
1212358    DERRICK 64      1184264    JACK NEWMAN      293297    MCCORMACK BOYS
     646543    G.L. 33      612272    G.L. 35      563732    G.L. 63      922736
   G.L. 64      922737    MUSKEGON RIVER      1226788    SAGINAW RIVER     
1236901    LITTLE ROCK      531592

 

Type of Instrument:

   First Preferred Fleet Mortgage

Effective Date of Instrument:

   November 4, 2014

Name of Owner

   Great Lakes Dredge & Dock Company, LLC

Percentage of Vessel owned:

   100%

Address of Owner:

  

2122 York Road

Oak Brook, IL 60523

Name of Mortgagee:

   Bank of America, N.A., as Administrative Agent

Address of Mortgagee:

  

One Independence Center

101 N. Tryon St.

Charlotte, NC, 28255-0001

Total Amount of Mortgage:

  

Fifty Million United States Dollars

$50,000,000, plus interest, fees, costs and expenses



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

TABLE OF CONTENTS

 

         Page  

1.

  DEFINITIONS      2   

2.

  MORTGAGE      2   

3.

  REPRESENTATIONS AND WARRANTIES      3   

4.

  COVENANTS      5   

5.

  EVENTS OF DEFAULT      6   

6.

  APPLICATION OF MONEYS      8   

7.

  DELAY AND CURE      8   

8.

  DELEGATION OF MORTGAGEE’S POWERS      9   

9.

  OWNER’S INDEMNITY      9   

10.

  POWER OF ATTORNEY      9   

11.

  ARREST BY A THIRD PARTY      9   

12.

  JURISDICTION      10   

13.

  INVALID PROVISIONS      10   

14.

  FURTHER ASSURANCE      10   

15.

  CUMULATIVE REMEDIES      10   

16.

  AMOUNT OF MORTGAGE      10   

17.

  PREFERRED STATUS      10   

18.

  NOTICES      11   

19.

  PARTIES BOUND      11   

20.

  WAIVER OF DEMAND      12   

21.

  EXPENSES      12   



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

FIRST PREFERRED FLEET MORTGAGE

THIS FIRST PREFERRED FLEET MORTGAGE is effective as of November 4, 2014 (this
“Mortgage”) by GREAT LAKES DREDGE & DOCK COMPANY, LLC, a Delaware limited
liability company with offices at 2122 York Road, Oak Brook, IL 60523 (the
“Owner”), in favor of BANK OF AMERICA, N.A., a national banking association, as
Administrative Agent for the lenders from time to time party to the Loan
Agreement referred to below, having an address at One Independence Center, 101
N. Tryon St., Charlotte, NC, 28255-0001 (Bank of America, N.A. acting in such
capacity, the “Mortgagee”).

RECITALS

WHEREAS, the Owner is the sole legal owner of the whole of the following vessels
(collectively, the “Vessels” and individually a “Vessel”), which Vessels being
duly documented in the name of the Owner under the laws and flag of the United
States of America:

 

NAME OF VESSEL

   OFFICIAL NUMBER  

FUEL BARGE 1001

     1253489   

G. L. 175

     650209   

G.L. 112

     1253488   

G.L. 111

     1253487   

DERRICK 60

     286687   

DERRICK 66

     695433   

DERRICK 68

     252050   

DERRICK 69

     530661   

DERRICK 70

     1212358   

DERRICK 64

     1184264   

JACK NEWMAN

     293297   

MCCORMACK BOYS

     646543   

G.L. 33

     612272   

G.L. 35

     563732   

G.L. 63

     922736   

G.L. 64

     922737   

MUSKEGON RIVER

     1226788   

SAGINAW RIVER

     1236901   

LITTLE ROCK

     531592   

WHEREAS, Great Lakes Dredge & Dock Corporation, a Delaware corporation (“Great
Lakes”, or the “Borrower”), the Owner’s direct parent corporation, has entered
into that certain Loan and Security Agreement dated as of November 4, 2014 by
and among the Borrower, the Owner, as Guarantor, the financial institutions from
time to time party thereto as Lenders and Bank of America, N.A., as
Administrative Agent (as the same may be amended, restated, supplemented or
otherwise modified in writing from time to time, the “Loan Agreement”), under
which loans and other financial accommodations heretofore have been and may
hereafter be made to or for the benefit of the Borrower;



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

WHEREAS, the Owner has entered into that certain Guaranty dated as of
November 4, 2014 (as the same may be amended, restated, supplemented or
otherwise modified in writing from time to time, the “Guaranty”), pursuant to
which the Owner has guaranteed all of the Obligations (which guaranty
obligations of the Owner and the Borrower, all other payment and performance
obligations of the Owner under this Mortgage, and all other obligations of the
Owner and Borrower under the other Loan Documents to which the Owner and the
Borrower are each a party, are hereinafter referred to collectively as the
“Secured Indebtedness”);

WHEREAS, the Owner has agreed to secure the Secured Indebedness with, among
other things, a first preferred fleet mortgage on certain vessels owned by the
Owner and documented under the laws of the United States in the maximum
principal amount of U.S. $50,000,000, plus interest, expenses and fees; and

WHEREAS, the Loan Agreement (excluding Exhibits and Schedules) is attached to
this Mortgage as Exhibit A hereto;

NOW, THEREFORE, THIS MORTGAGE WITNESSETH:

1. Definitions. Capitalized terms used herein shall, unless otherwise defined
herein, have the meanings provided in the Loan Agreement. The rules of usage and
interpretation set forth in the Loan Agreement shall apply to terms defined
herein.

2. Mortgage. In consideration of the premises and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
to secure the payment of the Secured Indebtedness and to secure the performance
and observance of and compliance with the covenants, terms and conditions
contained in this Mortgage and the performance of and compliance with conditions
of the Loan Agreement and the other Loan Documents, the Owner has granted,
conveyed and mortgaged, and does by these presents grant, convey and mortgage,
to and in favor of the Mortgagee, for the benefit of the Secured Parties, the
whole of the Vessels, together with (i) all of the boilers, engines, machinery,
masts, rigging, boats, anchors, chains, cables, tackle, apparel, spare gear,
fuel, consumable or other stores, equipment and all other appurtenances thereto
appertaining or belonging to the Vessels, whether now owned or hereafter
acquired, whether on board or not, (ii) all additions, improvements and
replacements hereafter made in or to the Vessels, or any part thereof, except
such equipment and stores that, when placed aboard the Vessels, do not become
the property of the Owner and leased equipment not belonging to the Owner, and
(iii) all logs, books and records pertaining to the use and operation of the
Vessels, TO HAVE AND TO HOLD the same unto the Mortgagee, for the benefit of the
Secured Parties, forever, upon the terms set forth in this Mortgage for the
enforcement of the payment of the Secured Indebtedness and to secure the
performance and observance of and compliance with the covenants, terms and
conditions contained in this Mortgage, the Loan Agreement and the other Loan
Documents;

PROVIDED, HOWEVER, and the conditions of these presents are such that the
Mortgagee agrees that the liens created by this Mortgage and the estate and
rights hereby granted shall cease, determine and terminate upon the Termination
Date, and in such event, at the expense of the Owner, the Mortgagee agrees to
execute all such documents as the Owner may reasonably request to discharge this
Mortgage under the laws of the United States of America; otherwise to be and
remain in full force and effect.

 

-2-



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

It is declared and hereby agreed that the security created by this Mortgage
shall be held by the Mortgagee, for the benefit of the Secured Parties, as a
continuing security for the payment of the Secured Indebtedness.

3. Representations and Warranties. The Owner hereby represents and warrants
that:

(a) it is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware, has the power and
authority to carry on its business as contemplated by the Loan Documents to
which it is a party, and is duly authorized and qualified to document each
Vessel in its name as Owner thereof under the laws and flag of the United States
of America;

(b) it has full power and authority to (i) execute and deliver this Mortgage and
the other Loan Documents to which it is a party, and (ii) comply with the
provisions of, and perform all its obligations under, this Mortgage and the
other Loan Documents to which it is a party;

(c) it has taken all necessary action (i) to authorize the execution and
delivery of this Mortgage and the other Loan Documents to which it is a party,
and (ii) to take title to each of the Vessels and to document each of the
Vessels in its name under the laws and flag of the United States of America with
a coastwise endorsement;

(d) each of this Mortgage and the other Loan Documents to which it is a party
constitutes or, as the case may be, will, upon execution and delivery thereof by
each of the parties thereto (and where applicable, registration thereof as
provided for in this Mortgage and the Loan Documents), constitute its legal,
valid and binding obligation enforceable against it in accordance with its
terms, except to the extent such enforcement may be limited by any relevant
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);

(e) it has duly executed and delivered this Mortgage and each of the other Loan
Documents to which it is a party;

(f) its entry into and performance of this Mortgage and the other Loan Documents
to which it is a party do not, and will not violate in any respect (i) any
Applicable Law that is binding on it or its assets, or (ii) its certificate of
formation or limited liability company agreement, or (iii) any agreement,
contract or other undertaking, to which it is a party or that is binding on it
or any of its assets;

(g) neither the execution and delivery of this Mortgage or the other Loan
Documents to which it is a party, nor the consummation of the transactions
contemplated hereby or thereby, nor its compliance with any of the terms and
provisions hereof or thereof (i) contravenes or results in a breach of or
constitutes a default under any existing judgment or order applicable to or
binding on the Owner or any of its properties, or results in the creation of a
Lien

 

-3-



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

or any obligation to provide any Lien upon any of the Vessels other than as set
forth in this Mortgage and the other Loan Documents, or (ii) contravenes or
results in any breach of or constitutes any default under, any indenture,
mortgage, chattel mortgage, deed of trust, conditional sales contract, bank loan
or loan agreement or other material agreement or instrument to which the Owner
or any of its properties may be bound or affected;

(h) there are no taxes payable by it or the Mortgagee imposed by the State of
Delaware or the State of Illinois or any political subdivision thereof in
connection with the execution and delivery by the Owner or the Mortgagee of this
Mortgage or any other Loan Document to which each respectively is a party;

(i) it has complied with, or caused to be complied with, all statutory,
regulatory and other requirements concerning the ownership and operation of the
Vessels, except where the failure could not reasonably be expected to have a
Material Adverse Effect;

(j) all consents, licenses, approvals and authorizations (including any
approvals of the U.S. Maritime Administration and U.S. Coast Guard) required for
the entry into, performance, validity and enforceability of, this Mortgage and
the other Loan Documents to which it is a party have been duly obtained and are
in full force and effect, and all stamp, registration or similar taxes or fees
to be paid in or in relation to the this Mortgage or the other Loan Documents
have been paid other than (i) consents, authorizations, filings or other acts or
consents for which the failure to obtain or make could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect,
(ii) with respect to the validity and enforceability of the Mortgage under the
laws of the United States, filings under the UCC, or the United States federal
Ship Mortgage Act of 1920, as applicable and (iii) filings and recordings
necessary to perfect and maintain the Liens created under the Loan Documents;

(k) if classed, each Vessel is free of any overdue recommendations and
conditions affecting her class;

(l) each of the Vessels is duly documented in the name of the Owner under the
laws and flag of the United States of America eligible to engage in the
coastwise trade of the United States of America;

(m) each of the Vessels is in the absolute and unencumbered ownership of the
Owner except for this Mortgage and any Permitted Encumbrances, and Owner will
warrant and defend the title and possession of each of the Vessels and of every
part thereof for the benefit of the Mortgagee and the other Secured Parties
against the claims and demands of all persons whomsoever; and

(n) each of the Vessels complies with all Applicable Laws as are applicable to
similar vessels documented under U.S. flag and engaged in the same or similar
service as each Vessel is or is to be engaged, except where the failure to
comply could not reasonably be expected to have a Material Adverse Effect.

 

-4-



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

4. Covenants. The Owner hereby covenants and agrees to (i) pay the Secured
Indebtedness to the Mortgagee and the other Secured Parties, and (ii) observe
and perform and comply with the terms and conditions herein and in the other
Loan Documents to which it is a party on its part to be observed, performed or
complied with; and further covenants and undertakes at all times throughout the
term hereof (unless otherwise specified):

(a) to remain authorized to document each Vessel in its name under the flag of
the United States of America with a coastwise endorsement;

(b) at no expense or cost to the Mortgagee or any other Secured Party, to insure
and keep each Vessel insured in accordance with Section 7.01(o) of the Loan
Agreement;

(c) to promptly notify the Mortgagee of the actual or constructive Total Loss of
a Vessel or the agreed or compromised Total Loss of a Vessel, or the arrest,
capture, condemnation, confiscation, registration, seizure or forfeiture of a
Vessel;

(d) to keep each Vessel duly documented under the flag of the United States of
America qualified to engage in the coastwise trade of the United States of
America, and to do or suffer to be done nothing whereby such documentation or
qualification may be forfeited or canceled;

(e) at all times to remain a “citizen of the United States” within the meaning
of Section 2 of the Shipping Act, 1916, as amended and recodified as 46 U.S.C.
Section 50501, et. seq. and all regulations from time to time promulgated
thereunder, eligible to document and operate vessels in the coastwise trade
under the laws of the United States; and

(f) to place, and at all times and places to retain, a properly certified copy
of this Mortgage, together with the following printed notice, on board each
Vessel and to cause such certified copy and such Vessel’s marine documents to be
exhibited to any and all Persons having business therewith that might give rise
to any Lien thereon and to any representatives of the Mortgagee:

NOTICE OF MORTGAGE

THIS VESSEL IS COVERED BY A FIRST PREFERRED FLEET MORTGAGE DATED NOVEMBER 4,
2014 IN FAVOR OF BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT (THE
“MORTGAGEE”), UNDER AUTHORITY OF CHAPTER 313, TITLE 46 OF THE UNITED STATES
CODE. UNDER THE TERMS OF SAID MORTGAGE, NEITHER THE OWNER, ANY CHARTERER, THE
MASTER OF THIS VESSEL NOR ANY OTHER PERSON HAS ANY RIGHT, POWER OR AUTHORITY TO
CREATE, INCUR OR PERMIT TO BE PLACED OR IMPOSED UPON THIS VESSEL ANY LIEN
WHATSOEVER OTHER THAN THE LIENS OF THE AFORESAID MORTGAGE AND LIENS FOR CURRENT
CREW WAGES, GENERAL AVERAGE AND SALVAGE, LIENS COVERED BY VALID POLICIES OF
INSURANCE AND LIENS PERMITTED BY SECTION 7.02(a) OF THE LOAN AGREEMENT, AND
LIENS INCURRED IN THE ORDINARY COURSE OF OPERATION OF THE VESSELS THAT ARE NOT
YET DUE AND PAYABLE AND ARE IN EXISTENCE LESS THAN THIRTY (30) DAYS.

 

-5-



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

5. Events of Default. If any Event of Default (as defined in the Loan Agreement)
shall occur, the Mortgagee may do any or all of the following; provided,
however, notwithstanding any other provision herein to the contrary, except to
the extent permitted by law, no sale, transfer or other disposition of the
Vessels or any interest therein may be made in violation of 46 U.S.C.
Section 56101 and 46 U.S.C. Section 56102:

(a) demand payment of the Secured Indebtedness, by written notice to the Owner,
whereupon such payment by the Owner to the Mortgagee shall be immediately due
and payable without prejudice to any other rights and remedies of the Mortgagee
(provided no demand or notices shall be required if an Event of Default shall
have occurred with respect to the Owner under Sections 8.01(g) and 8.01(h) of
the Loan Agreement);

(b) at any time and as often as may be necessary, take any action to protect the
security created by this Mortgage and each and every expense or liability
(including fees and expenses of counsel) so incurred by the Mortgagee in the
protection of such security shall be repayable to the Mortgagee by the Owner on
demand, together with interest thereon at the Default Rate from the date on
which such expense or liability was incurred by the Mortgagee until full payment
is received. The Owner promptly shall execute and deliver, or cause to be
executed and delivered, to the Mortgagee such documents, if any, and shall
promptly do and perform such acts, if any, as in the reasonable opinion of the
Mortgagee or its counsel are necessary or advisable to facilitate or expedite
the protection, maintenance and enforcement of the security created by this
Mortgage;

(c) exercise all the rights and remedies in foreclosure and otherwise provided
to mortgagees by any applicable law, including provisions of Chapter 313 or
other Applicable Law, including the law of any jurisdiction where any Vessel may
be found;

(d) take possession of the Vessels, whether actually or constructively and/or
otherwise to take control of the Vessels, wherever they may be, without prior
demand and without legal process (when permissible under Applicable Law) and
cause the Owner of the Vessels forthwith upon demand of the Mortgagee to
surrender possession thereof to the Mortgagee as demanded;

(e) require that all policies, contracts and other records relating to the
Insurances (including details of and correspondence concerning outstanding
claims) be forthwith delivered to such adjusters, brokers or other insurers as
the Mortgagee may nominate;

(f) collect, recover, compromise and give a good discharge for all claims then
outstanding or thereafter arising under the Insurances or any of them and to
takeover or institute (if necessary using the name of the Owner) all such
proceedings in connection therewith as the Mortgagee reasonably thinks fit and
to permit the brokers through whom collection or recovery is effected to charge
the usual brokerage therefor;

(g) discharge, compound, release or compromise claims against the Owner
concerning the Vessels that have given or may give rise to any lien on the
Vessels or that are or may be enforceable by proceedings against the Vessels;

(h) take appropriate judicial, extra-judicial or administrative proceedings for
the foreclosure of this Mortgage and/or for the enforcement of the rights of the
Mortgagee hereunder, or otherwise recover judgment for any amount due on the
Secured Indebtedness;

 

-6-



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(i) as permitted by the laws of the United States of America and other
Applicable Law, sell the Vessels at public auction, free from any claim of or by
the Owner of any nature whatsoever by first giving notice of the time and place
of sale with a general description of the Vessels in the following manner:

(i) by publishing such notice for ten (10) consecutive days in a daily newspaper
of general circulation published in New York City, New York; and

(ii) if the place of sale should not be New York City, New York, then also by
publication of a similar notice in a daily newspaper, if any, published at the
place of sale; and

(iii) by sending a similar notice by telecopy confirmed by mail to the Owner at
least ten (10) days before the date of sale as permitted by the laws of the
United States of America and other applicable law.

Such sale of the Vessels may be held at such place and at such time as the
Mortgagee in such notices may have specified, or such sale may be adjourned by
the Mortgagee from time to time by announcement at the time and place appointed
for such sale or for such adjourned sale and without further notice or
publication the Mortgagee may make such sale at the time and place to which the
same shall be so adjourned. Such sale may be conducted without bringing the
Vessels to the place designated for such sale and in such manner as the
Mortgagee may deem advisable, and the Mortgagee or any other Secured Party may
become the purchaser at such sale and shall have the right to credit on the
purchase price any and all amounts due in respect of the Secured Indebtedness,
as appropriate. Any sale made in accordance with the provisions of this
subsection (i) above shall be deemed made in a commercially reasonable manner
insofar as the Owner is concerned;

(j) pending the sale of the Vessels (either directly or indirectly), as
permitted by the laws of the United States of America and other Applicable Law,
manage, charter, lease, insure, maintain or repair the Vessels and employ or lay
up the Vessels upon such terms, in such manner and for such period as the
Mortgagee may reasonably deem expedient and for the purpose aforesaid the
Mortgagee shall be entitled to do all acts and things incidental or conducive
thereto and in particular to enter into such arrangements respecting the
Vessels, their insurance, management, maintenance, repair, classification and
employment in all respects as if the Mortgagee were the owner of the Vessels but
without any obligations to take any action with respect to the Vessels and
without any responsibility for any loss thereby incurred;

(k) recover from the Owner on demand any losses as may be incurred by the
Mortgagee in the exercise of the power vested in the Mortgagee under subsection
(j) hereof with interest thereon at the Default Rate from the date when such
losses were incurred by the Mortgagee until full payment is received; and

(l) recover from the Owner on demand all expenses, payments and disbursements
(including fees and expenses of counsel) incurred by the Mortgagee in the
exercise by it of any of the powers vested in it hereunder, together with
interest thereon at the Default Rate from the date when such expenses, payments
or disbursements were incurred by it until full payment is received;

 

-7-



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

PROVIDED, ALWAYS, that any sale by the Mortgagee of the Vessels or any shares
therein pursuant to this Section 5 shall operate to divest all rights, title and
interest of any nature whatsoever of the Owner, its successors and assigns, and
all Persons claiming by, through or under the Owner in or to the Vessels or such
shares so sold and upon such sale the purchaser shall not be bound to see or
inquire whether the power of sale of the Mortgagee has arisen in the manner
herein provided and the sale shall be deemed to be within the power of the
Mortgagee and the receipt by the Mortgagee of the purchase money shall
effectively discharge the purchaser, who shall not be concerned with the manner
of application of the proceeds of the sale or be in any way answerable therefor.
The Owner hereby irrevocably appoints the Mortgagee, for the benefit of the
Secured Parties, the true and lawful attorney of the Owner, in its name and
stead, to make all necessary transfers of the whole or any part of the Vessels
in connection with a sale, use or other disposition pursuant to this Section 5,
and for that purpose to execute all necessary instruments of assignment and
transfer. Nevertheless, the Owner shall, if so requested by the Mortgagee,
ratify and confirm any sale, assignment, transfer or delivery by executing and
delivering such proper bill of sale, assignment, conveyance, instrument of
transfer or other instrument as may be designated in such request.

6. Application of Moneys. The proceeds of any sale made either under the power
of sale hereby granted to the Mortgagee, for the benefit of the Secured Parties,
or under a judgment or decree in any judicial proceeding for the foreclosure of
this Mortgage, or proceeds arising from the enforcement of any remedy granted to
the Mortgagee hereunder, or any net earnings arising from the management,
charter or other use of the Vessels by the Mortgagee under any of the powers
herein granted or the proceeds of any and all Insurances and any claims for
damages on account of the Vessels or the Owner of any nature whatsoever and any
net earnings of the Vessels from the operation of the Vessels by the Mortgagee
under any of the powers herein granted or by law provided or any Requisition
Compensation shall be applied as set forth in Section 8.01 of the Loan
Agreement. If the proceeds are insufficient to pay the amounts specified in
paragraphs “First”, “Second”, “Third” and “Fourth” of Section 8.01 of the Loan
Agreement, the Mortgagee and other Secured Parties shall be entitled to collect
the balance from the Owner or any other Person liable therefor.

7. Delay and Cure. No delay or omission of the Mortgagee to exercise any right
or power vested in it under this Mortgage shall impair such right or power or be
construed as a waiver thereof or as an acquiescence in any default by the Owner
hereunder or under the Loan Agreement, the Notes or any other Loan Document, nor
shall the acceptance by the Mortgagee or any other Secured Party of any payments
concerning this Mortgage from any source be deemed a waiver hereunder. However,
if at any time after an Event of Default and before the actual sale of the
Vessels by the Mortgagee or before any foreclosure proceedings, the Owner cures
completely and promptly all Events of Default and pays promptly all expenses,
advances and damages to the Mortgagee arising from such Events of Default, with
interest at the Default Rate from the date when such expenses, advances and
damages were incurred until full payment is received, then the Mortgagee may, in
its sole discretion, accept such cure and payment and restore the Owner to its
former position, but such action shall not affect any subsequent Event of
Default or impair any rights consequent thereon.

 

-8-



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

8. Delegation of Mortgagee’s Powers. The Mortgagee shall be entitled at any time
and as often as may be expedient to delegate all or any of the powers and
discretions vested in it by this Mortgage (including the power vested in it by
virtue of Section 10 hereof) in such manner and upon such terms and to such
Persons as the Mortgagee in its absolute discretion may think fit.

9. Owner’s Indemnity. Without prejudice to any other rights and remedies of the
Mortgagee arising under this Mortgage, the Owner hereby agrees and undertakes to
indemnify the Mortgagee and the other Secured Parties from and against any and
all obligations and liabilities whatsoever and whensoever incurred by the
Mortgagee or the other Secured Parties in the enforcement of the Mortgagee’s
rights hereunder; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, bad faith
or willful misconduct of such Indemnitee (or such Indemnitee’s Related Parties)
or result from a claim brought by the Borrower or the Guarantor against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or the Guarantor has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

10. Power of Attorney.

(a) The Owner hereby irrevocably appoints the Mortgagee, for the benefit of the
Secured Parties, as its attorney-in-fact (which appointment is irrevocable and
coupled with an interest) for the duration of the term hereof to do in the name
of the Owner or in the Mortgagee’s own name while an Event of Default has
occurred and is continuing, all acts that the Owner, or its successors or
assigns, could do in relation to the Vessels, including, without limitation, to
demand, collect, receive, compromise, settle and sue for (insofar as the
Mortgagee lawfully may), all amounts due from underwriters under the Insurances
as payment for losses or as return of premiums or otherwise, salvage awards and
recoveries, in general average or otherwise, and all other sums due or to become
due to the Owner or arising from the Vessels, and to make, give and execute in
the name of the Owner acquittance, receipts, releases, or other discharges for
the same, whether under seal or otherwise, to take possession of, sell or
otherwise dispose of or manage or employ the Vessels, to execute and deliver
charters and a bill of sale for the Vessels, and to endorse and accept in the
name of the Owner all checks, notes, drafts, warrants, agreements and all other
instruments in writing with respect to the foregoing.

(b) The exercise by or on behalf of the Mortgagee of the power granted in this
Section 10 shall not require any Person dealing with the Mortgagee to conduct
any inquiry as to whether any Event of Default has occurred, nor shall such
Person be in any way affected by notice that any Event of Default does not
exist, and the exercise by the Mortgagee of such power shall, with regard to
such Person, be conclusive evidence of the Mortgagee’s right to exercise the
same.

11. Arrest by a Third Party. If an Event of Default shall have occurred and be
continuing and one or more of the Vessels shall be arrested or detained by a
marshal or other officer of any court of law, equity or admiralty jurisdiction
in any country of the world or by any

 

-9-



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

government or other authority and shall not be released from arrest or detention
within thirty (30) days from the date of arrest or detention, the Owner hereby
authorizes the Mortgagee, in the name of the Owner, to apply for and receive
possession of and to take possession of such Vessel(s) with all of the rights
and powers that the Owner might have, possess and exercise in any such event.
This authorization is irrevocable and coupled with an interest.

12. Jurisdiction. The Mortgagee shall have the right to commence proceedings in
the courts of any country having jurisdiction over any Vessel. In particular,
the Mortgagee shall have the right to arrest and take action against the Vessels
at whatever places the Vessels shall be found lying and for the purpose of any
such action, before the local court or other judicial authority with
jurisdiction over the Vessels. The Owner agrees that for the purpose of
proceedings against the Vessels, any writ, notice, judgment or other legal
process or documents may be served upon the respective Masters of the Vessels
(or upon anyone acting as the Master) and that such service shall be deemed good
service on the Owner for all purposes.

13. Invalid Provisions. If any provision or provisions of this Mortgage shall be
declared invalid, void or otherwise inoperative by any present or future court
of competent jurisdiction in any country, the Owner will, without prejudice to
any other right and remedy of the Mortgagee under this Mortgage, execute and
deliver such other and further instruments and do such things as in the opinion
of the Mortgagee or its counsel will be necessary or advisable to carry out the
intent and spirit of this Mortgage. In any event, any such declaration of
partial invalidity shall not affect the validity of any other provision or
provisions of this Mortgage, which shall remain in full force and effect, or the
validity of this Mortgage as a whole.

14. Further Assurance. The Owner hereby further undertakes at its own expense to
execute, sign, perfect, do and (if required), register every such further
assurance, document, act or thing reasonably requested by the Mortgagee for the
purpose of maintaining or perfecting or exercising the security constituted by
this Mortgage.

15. Cumulative Remedies. Each and every power and remedy in this Mortgage
specifically given to the Mortgagee shall be in addition to every other power
and remedy herein specifically given or now or hereafter existing at law, in
equity, admiralty, or by statute, and each and every power and remedy, whether
specifically in this Mortgage given or otherwise existing, may be exercised from
time to time and as often and in such order as may be deemed expedient by the
Mortgagee, and the exercise or the commencement of the exercise of any such
power or remedy shall not be construed to be a waiver of the right to exercise
at the same time or thereafter any other power or remedy under this Mortgage.

16. Amount of Mortgage. The total amount of obligations secured this Mortgage is
Fifty Million United States Dollars ($50,000,000) (exclusive of interest, fees,
costs and expenses). The discharge amount is the same as the total amount.

17. Preferred Status. Anything herein to the contrary notwithstanding, it is
intended that nothing herein shall waive the preferred status of this Mortgage
and that, if any provision or portion of this Mortgage shall be construed to
waive its preferred status, then such provision or portion to such extent shall
be void and of no effect.

 

-10-



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

18. Notices. Notices and other communications required or permitted by this
Mortgage shall, until further notice in writing of a change therein, be in
writing and shall be deemed to be duly given or made when delivered (in the case
of personal delivery or letter) and when dispatched (in the case of facsimile)
to such party addressed to it at the address stated below (or at such address as
such party may hereafter specify for such purpose to the other by notice in
writing):

 

If to the Owner:

Great Lakes Dredge & Dock Company, LLC

2122 York Road

Oak Brook, IL 60523

Attention:

Mark W. Marinko

Senior Vice President and

Chief Financial Officer

(630) 574-3007

Facsimile: with copies to:

Jenner & Block LLP

353 N. Clark Street

Chicago, IL 60654

Attention: Brian S. Hart

Facsimile: (312) 923-2718

If to the Mortgagee:

Bank of America, N.A., as Administrative

Agent

901 Main Street

Dallas, Texas 75202-3714

Attn: Diana Lopez

Facsimile: (214) 290-8384

A written notice includes a notice by facsimile. A notice or other communication
received on a non-working day or after business hours in the place of receipt,
shall be deemed to be served on the next following working day in such place.

19. Parties Bound. All the covenants, promises, stipulations and agreements of
the Owner and all the rights and remedies of the Mortgagee contained in this
Mortgage shall bind the Owner, its successors and assigns, and shall inure to
the benefit of the Mortgagee, for the benefit of the Secured Parties and their
respective successors and assigns, whether or not so expressed.

 

-11-



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

20. Waiver of Demand. The Owner hereby expressly waives demand and presentment
for payment, notice of nonpayment, protest, notice of protest, notice of
dishonor, bringing of suit, and diligence in taking any action to collect
amounts called for under this Mortgage or the Notes and in the handling of
collateral for the Notes at any time in connection herewith and therewith.

21. Expenses. The Owner shall reimburse the Mortgagee for all reasonable and
documented out-of-pocket costs and expenses, which the Mortgagee may from time
to time incur, lay out or expend during the existence of an Event of Default,
together with interest at the Default Rate in insuring the Vessels, discharging
liens, paying taxes, dues, assessments, governmental charges, fines and
penalties that may be lawfully imposed, making repairs or in performing any
other duty that the Owner is obligated to perform hereunder, but otherwise fails
to perform. The obligation to reimburse the Mortgagee for such costs and
expenses shall be a Secured Indebtedness due from the Owner, secured by this
Mortgage, and shall be payable by the Owner on demand. The Mortgagee, though
privileged so to do, shall be under no obligation to make any such expenditures,
nor shall the making thereof relieve the Owner of any default in that respect.

[SIGNATURE PAGE FOLLOWS]

 

-12-



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

IN WITNESS WHEREOF, the Owner has executed this Mortgage by its duly authorized
officer effective as of the day, month and year first above written.

 

GREAT LAKES DREDGE & DOCK COMPANY, LLC

By:

    /s/ Mark W. Marinko

    Mark W. Marinko     Senior Vice President and Chief Financial Officer

ACKNOWLEDGMENT

 

STATE OF ILLINOIS

              )                      )    ss.:

COUNTY OF DUPAGE

              )   

The foregoing instrument was acknowledged before me this 4th day of November,
2014, by Mark W. Marinko, the Senior Vice President and Chief Financial Officer
of GREAT LAKES DREDGE & DOCK COMPANY, LLC, a Delaware limited liability company,
on behalf of the company.

Notary Public

OFFICIAL SEAL

JENNIFER LYNN BEITZEL

NOTARY PUBLIC - STATE OF ILLINOIS

MY COMMISSION EXPIRES 09/27/16

/s/ Jennifer Lynn Beitzel



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT A

LOAN AGREEMENT

(See Attached)



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Exhibit C

Form of Guaranty



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION COPY

GUARANTY

THIS GUARANTY (this “Guaranty”), dated as of November 4, 2014, is made by Great
Lakes Dredge & Dock Company, LLC, a Delaware limited liability company
(“Guarantor”), for the benefit of Bank of America, N.A., as Administrative Agent
(the “Administrative Agent”), and each of the other Secured Parties (as defined
in the hereinafter defined Loan Agreement). Capitalized terms used herein shall,
unless otherwise defined herein, have the meanings provided in the Loan
Agreement referred to below.

RECITALS

WHEREAS, Guarantor is a direct, wholly-owned subsidiary of Great Lakes Dredge &
Dock Corporation, a Delaware corporation (the “Borrower”);

WHEREAS, the Borrower has entered into that certain Loan and Security Agreement
dated as of November 4, 2014 by and among the Borrower, Guarantor, the financial
institutions from time to time party thereto as Lenders and the Administrative
Agent (as the same may be amended, restated, supplemented or otherwise modified
from time to time in writing, the “Loan Agreement”), under which loans and other
financial accommodations heretofore have been and may hereafter be made to or
for the benefit of the Borrower; and

WHEREAS, it is a condition precedent to the Lenders and the Administrative Agent
entering into the Loan Agreement that Guarantor guaranty the obligations of the
Borrower under the Loan Agreement and the other Loan Documents;

NOW, THEREFORE, in order to induce the Administrative Agent and the Lenders to
enter into the Loan Agreement, and for other good and valuable consideration,
the receipt of which is hereby acknowledged, Guarantor hereby agrees as follows:

Guarantor hereby unconditionally and irrevocably guarantees to the
Administrative Agent and each of the other Secured Parties, as a primary obligor
and not merely as a surety, (i) the due, regular and punctual performance of the
obligations of the Borrower arising under or pursuant to the Loan Documents and
(ii) the due and punctual payment when due of any and all sums which are now or
hereafter imposed on or payable by the Borrower pursuant to any provisions of
the Loan Documents, including without limitation all Secured Obligations (all
such payment and performance obligations being collectively referred to as
“Obligations”). Guarantor does hereby further guarantee to pay upon demand all
losses, costs, attorneys’ fees and expenses which may be incurred by reason of
any Event of Default.

This Guaranty is a guaranty of prompt payment and performance (and not merely a
guaranty of collection). Nothing herein shall require any Person to first seek
or exhaust any remedy against the Borrower, its successors and assigns, or any
other person obligated with respect to the Obligations, or to first foreclose,
exhaust or otherwise proceed against any collateral or security which may be
given in connection with the Obligations. It is agreed that the Administrative
Agent may, upon the occurrence and during the continuance of any Event of
Default, make demand upon Guarantor and receive payment and performance of the
Obligations,



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

with or without notice or demand for payment or performance by Guarantor, its
successors or assigns, or any other Person. Suit may be brought and maintained
against Guarantor, at the Administrative Agent’s election, without joinder of
the Borrower or any other Person as parties thereto. The obligations of the
Guarantor hereunder, and each other guarantor of the Obligations, shall be joint
and several.

Guarantor agrees that its obligations under this Guaranty shall be primary,
absolute, continuing and unconditional, irrespective of and unaffected by any of
the following actions or circumstances (regardless of any notice to or consent
of Guarantor): (a) the genuineness, validity, regularity and enforceability of
the Loan Documents or any other document; (b) any extension, renewal, amendment,
change, waiver or other modification of the Loan Documents or any other
document; (c) the absence of, or delay in, any action to enforce the Guaranty or
any other Loan Documents or any other document; (d) the release of, extension of
time for payment or performance by, or any other indulgence granted to the
Borrower or any other Person with respect to the Obligations by operation of law
or otherwise; (e) the existence, value, condition, loss, subordination or
release (with or without substitution) of, or failure to have title to or
perfect and maintain a security interest in, or the time, place and manner of
any sale or other disposition of any leased equipment, collateral or security
given in connection with the Obligations, or any other impairment (whether
intentional or negligent, by operation of law or otherwise) of the rights of
Guarantor; (f) the Borrower’s voluntary or involuntary bankruptcy, assignment
for the benefit of creditors, reorganization, or similar proceedings affecting
the Borrower or any of its assets; or (g) any other action or circumstances
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor.

This Guaranty, the other Loan Documents and the Obligations may be assigned by
the Administrative Agent, without the consent of Guarantor. Guarantor agrees
that if it receives written notice of an assignment from the Administrative
Agent, Guarantor will pay all amounts due hereunder to such assignee or as
instructed by the Administrative Agent. Guarantor also agrees to confirm in
writing receipt of the notice of assignment as may be reasonably requested by
assignee. Guarantor hereby waives and agrees not to assert against any such
assignee any of the defenses set forth in the first sentence of the immediate
preceding paragraph.

If (a) the Borrower defaults in the payment or performance of any Obligation, or
(b) if there exists any event or condition which, with notice and/or the passage
of time, would constitute an Event of Default (including any default relating to
Guarantor or this Guaranty), or (c) any representation or warranty of Guarantor
herein or in any certificate, agreement, statement or document furnished at any
time to the Administrative Agent for the benefit of the Secured Parties by or on
behalf of Guarantor (including without limitation, any financial information),
shall prove to be or to have been false or incorrect in any material respect
when made; or (d) Guarantor shall fail to perform or observe any covenant
(including without limitation, any financial covenants), condition or agreement
required to be performed or observed by it hereunder or in connection with any
Obligation, and such failure shall continue for 30 days after written notice
thereof to Guarantor; or (e), or if there is a liquidation, bankruptcy,
assignment for the benefit of creditors or similar proceeding affecting the
status, existence, assets or obligations of Guarantor (each of the foregoing
being hereinafter referred to as a “Default”), then the Obligations of the
Borrower shall, at the sole option of the Administrative Agent, be deemed to be
accelerated and become immediately due and

 

2



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

payable by Guarantor for all purposes of this Guaranty, and Guarantor shall
(i) immediately pay directly to Administrative Agent for the benefit of the
Secured Parties all such Obligations for the payment of money owing to
Administrative Agent for the benefit of the Secured Parties by reason of
acceleration or otherwise (including without limitation, any rent, liquidated
damages, principal or interest payments or balances, fees, other installments or
any other accrued or unaccrued amounts with respect to such Obligations),
irrespective of whether a Default exists relating to the Borrower, and
notwithstanding any stay, injunction or other prohibition preventing
acceleration of any Obligations against the Borrower, and (ii) promptly perform
all other Obligations. Guarantor shall be liable, as principal obligor and not
as a surety or guarantor only, for all attorneys’ fees and other costs and
expenses incurred by Administrative Agent for the benefit of the Secured Parties
in connection with Administrative Agent’s enforcement of this Guaranty),
together with interest at the Default Rate on all amounts recoverable under this
Guaranty, from the time such amounts become due and payable until the date such
payments are received (without duplication). If Administrative Agent is required
to return any payment made to Administrative Agent by or on behalf of the
Borrower, whether as a result of the Borrower’s bankruptcy, reorganization or
otherwise, Guarantor acknowledges that this Guaranty covers all such amounts,
notwithstanding that the original of this Guaranty may have been returned to
Guarantor and/or otherwise canceled.

This Guaranty may be terminated upon delivery to the Administrative Agent (at
the address provided in the Loan Agreement) of a written termination notice from
Guarantor. However, as to all Obligations (whether matured, unmatured, absolute,
contingent or otherwise) incurred by the Borrower prior to the Administrative
Agent’s receipt of such written termination notice (and regardless of any
subsequent amendment, extension or other modification which may be made with
respect to such Obligations), this Guaranty shall nevertheless continue and
remain undischarged until all such Obligations are indefeasibly paid and
performed in full.

Guarantor agrees that this Guaranty shall remain in full force and effect or be
reinstated (as the case may be) if at any time payment or performance of any of
the Obligations (or any part thereof) is rescinded, reduced or must otherwise be
restored or returned by the Administrative Agent, all as though such payment or
performance had not been made. If, by reason of any bankruptcy, insolvency or
similar laws effecting the rights of creditors, the Administrative Agent shall
be prohibited from exercising any of the Administrative Agent’s rights or
remedies against the Borrower or any other Person or against any property, then,
as between the Administrative Agent and Guarantor, such prohibition shall be of
no force and effect, and the Administrative Agent shall have the right to make
demand upon, and receive payment from, Guarantor of all amounts and other sums
that would be due to the Administrative Agent upon a default with respect to the
Obligations.

Notice of acceptance of this Guaranty and of any default by the Borrower or any
other Person is hereby waived. Presentment, protest demand, and notice of
protest, demand and dishonor of any of the Obligations, and the exercise of
possessory, collection or other remedies for the Obligations, are hereby waived.
Guarantor warrants that it has adequate means to obtain from the Borrower on a
continuing basis financial data and other information regarding the Borrower and
is not relying upon the Administrative Agent to provide any such data or other
information. Without limiting the foregoing, notice of adverse change in the
Borrower’s financial condition or of any other fact which might materially
increase the risk of Guarantor is

 

3



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

also waived. All settlements, compromises, accounts stated and agreed balances
made in good faith between the Borrower, its successors or assigns, and the
Administrative Agent shall be binding upon and shall not affect the liability of
Guarantor.

Payment of all amounts now or hereafter owed to Guarantor by the Borrower or any
other obligor for any of the Obligations is hereby subordinated in right of
payment to the indefeasible payment in full to the Administrative Agent of all
Obligations and is hereby assigned to the Administrative Agent as a security
therefor. Guarantor hereby irrevocably and unconditionally waives and
relinquishes all statutory, contractual, common law, equitable and all other
claims against the Borrower, any other obligor for any of the Obligations, any
collateral therefor, or any other assets of the Borrower or any such other
obligor, for subrogation, reimbursement, exoneration, contribution,
indemnification, setoff or other recourse in respect of sums paid or payable to
the Administrative Agent by Guarantor hereunder, and Guarantor hereby further
irrevocably and unconditionally waives and relinquishes any and all other
benefits which it might otherwise directly or indirectly receive or be entitled
to receive by reason of any amounts paid by, or collected or due from, it, the
Borrower or any other obligor for any of the Obligations, or realized from any
of their respective assets.

GUARANTOR HEREBY UNCONDITIONALLY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
GUARANTY, THE OBLIGATIONS GUARANTEED HEREBY, ANY OF THE RELATED DOCUMENTS, ANY
DEALINGS BETWEEN US RELATING TO THE SUBJECT MATTER HEREOF OR THEREOF, AND/OR THE
RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN US. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS). THIS WAIVER IS
IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS GUARANTY, THE OBLIGATIONS GUARANTEED HEREBY, OR ANY RELATED DOCUMENTS.
IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

This Guaranty is intended by the parties as a final expression of the guaranty
of Guarantor and is also intended as a complete and exclusive statement of the
terms thereof. No course of dealing, course of performance or trade usage, nor
any paid evidence of any kind, shall be used to supplement or modify any of the
terms hereof. Nor are there any conditions to the full effectiveness of this
Guaranty. This Guaranty and each of its provisions may only be waived, modified,
varied, released, terminated or surrendered, in whole or in part, by a duly
authorized written instrument signed by the Administrative Agent. No failure by
the Administrative Agent to exercise the Administrative Agent’s rights hereunder
shall give rise to any estoppel against the Administrative Agent, or excuse
Guarantor from performing hereunder. The Administrative Agent’s waiver of any
right to demand performance hereunder shall not be a waiver of any subsequent or
other right to demand performance hereunder.

 

4



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

This Guaranty shall be governed by, or construed in accordance with, the laws of
the State of New York (excluding its conflict of laws rules other than
Section 5-1401 of the General Obligations Law). This Guaranty shall bind
Guarantor’s successors and assigns and the benefits thereof shall extend to and
include the Administrative Agent’s successors and assigns. In addition, if an
Event of Default exists, the Administrative Agent may at any time inspect
Guarantor’s records.

Guarantor hereby represents and warrants to the Administrative Agent as of the
date hereof that (i) Guarantor’s execution, delivery and performance hereof does
not and will not violate any judgment, order or law applicable to Guarantor, or
constitute a breach of or default under any indenture, mortgage, deed of trust,
or other agreement entered into by Guarantor with Guarantor’s creditors or any
other party; (ii) no approval, consent or withholding of objections is required
from any Governmental Authority or any other entity with respect to the
execution, delivery and performance by Guarantor of this Guaranty; (iii) this
Guaranty constitutes a valid, legal and binding obligation of Guarantor,
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies;
(iv) there are no proceedings presently pending or threatened against Guarantor
which will impair its ability to perform under this Guaranty; (v) since the date
of Guarantor’s most recent financial statement, there has been no material
adverse change in the financial condition of Guarantor; and (vi) Guarantor is
and will remain in full compliance with all Applicable Laws, except where the
failure to comply could not reasonably be expected to have a Material Adverse
Effect, and it neither is nor shall be (Y) listed on the Specially Designated
Nationals and Blocked Person List maintained by the Office of Foreign Assets
Control (“OFAC”), Department of the Treasury, and/or any other similar lists
maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (Z) a Person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders.

If any provisions of this Guaranty are in conflict with any applicable statute,
rule or law, then such provisions shall be deemed null and void to the extent
that they may conflict therewith, but without invalidating any other provisions
hereof.

GUARANTOR IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK TO HEAR AND DETERMINE ANY SUIT,
ACTION OR PROCEEDING AND TO SETTLE ANY DISPUTES, WHICH MAY ARISE OUT OF OR IN
CONNECTION HEREWITH AND WITH THE LOAN DOCUMENTS (COLLECTIVELY, THE
“PROCEEDINGS”), AND GUARANTOR FURTHER IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE
TO REMOVE ANY SUCH PROCEEDINGS FROM ANY SUCH COURT (EVEN IF REMOVAL IS SOUGHT TO
ANOTHER OF THE ABOVE-NAMED COURTS). GUARANTOR IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MIGHT NOW OR HEREAFTER HAVE TO THE ABOVE-NAMED COURTS BEING NOMINATED
AS THE EXCLUSIVE FORUM TO HEAR AND DETERMINE ANY SUCH PROCEEDINGS AND AGREES NOT
TO CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE
ABOVE-NAMED COURTS FOR ANY

 

5



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

REASON WHATSOEVER, THAT IT OR ITS PROPERTY IS IMMUNE FROM LEGAL PROCESS FOR ANY
REASON WHATSOEVER, THAT ANY SUCH COURT IS NOT A CONVENIENT OR APPROPRIATE FORUM
IN EACH CASE WHETHER ON THE GROUNDS OF VENUE OR FORUM NON-CONVENIENS OR
OTHERWISE. GUARANTOR ACKNOWLEDGES THAT BRINGING ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY COURT OTHER THAN THE COURTS SET FORTH ABOVE WILL CAUSE
IRREPARABLE HARM TO PAYEE WHICH COULD NOT ADEQUATELY BE COMPENSATED BY MONETARY
DAMAGES, AND, AS SUCH, GUARANTOR AGREES THAT, IN ADDITION TO ANY OF THE REMEDIES
TO WHICH PAYEE MAY BE ENTITLED AT LAW OR IN EQUITY, THE ADMINISTRATIVE AGENT
WILL BE ENTITLED TO AN INJUNCTION OR INJUNCTIONS (WITHOUT THE POSTING OF ANY
BOND AND WITHOUT PROOF OF ACTUAL DAMAGES) TO ENJOIN THE PROSECUTION OF ANY SUCH
PROCEEDINGS IN ANY OTHER COURT. Notwithstanding the foregoing, the
Administrative Agent and Guarantor shall have the right to apply to a court of
competent jurisdiction in the United States of America or abroad for equitable
relief as is necessary to preserve, protect and enforce its respective rights
under this Guaranty and the other Loan Documents, including, but not limited to
orders of attachment or injunction necessary to maintain the status quo pending
litigation or to enforce judgments against Guarantor, the Borrower or the
collateral pledged to the Administrative Agent pursuant to any Loan Document or
to gain possession of such collateral.

[Signature Page to Follow]

 

6



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXECUTION COPY

IN WITNESS WHEREOF, this Guaranty has been duly executed as of the day and year
above written.

 

GREAT LAKES DREDGE & DOCK COMPANY, LLC

By:

/s/ Mark W. Marinko

Name: Mark W. Marinko

Title: Senior Vice President and Chief

          Financial Officer

Signature Page to Guaranty



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Exhibit D

Form of Loan Notice



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT D

FORM OF LOAN NOTICE

Date:                     ,         

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Loan and Security Agreement, dated as of
November 4, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” capitalized terms used
herein shall, unless otherwise defined herein, have the meanings provided in the
Agreement), among GREAT LAKES DREDGE & DOCK CORPORATION, a Delaware corporation
(the “Borrower”), GREAT LAKES DREDGE & DOCK COMPANY, LLC, a Delaware limited
liability company, as Guarantor, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent.

The undersigned Borrower hereby requests the Borrowing of Loans:

 

  1. On                     (a Business Day).

 

  2. In the amount of $        .

 

GREAT LAKES DREDGE & DOCK CORPORATION By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Exhibit E

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

1

ADMINISTRATIVE QUESTIONNAIRE – (US DOLLAR ONLY)

CONFIDENTIAL

 

 

1. Borrower or Deal Name: Great Lakes Dredge & Dock Corporation

E-mail this document with your commitment letter to: Bridgett J. Manduk Mowry

E-mail address of recipient: bridgett.manduk@baml.com

 

 

 

2. Legal Name of Lender of Record for Signature Page:

Markit Entity Identifier (MEI) #:

Fund Manager Name (if applicable):

Legal Address from Tax Document of Lender of Record:

Country:

Address:                         

City:                          State/Province:                            
Postal Code:                            

 

 

 

3.      Domestic Funding Address:

 

4.      Eurodollar Funding Address (if different than #3):

Street Address:   Street Address: Suite/ Mail Code:   Suite/ Mail Code:
City:                         State:   City:                         State:
Postal Code:   Country:   Postal Code:   Country:

 

 

 

5. Credit Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

Primary Credit Contact:    Secondary Credit Contact:

First Name:

   First Name:  

Middle Name:

   Middle Name:  

Last Name:

   Last Name:  

Title:

   Title:  

Street Address:

   Street Address:  

Suite/Mail Code:

   Suite/Mail Code:  

City:

   City:  

State:

   State:  

Postal Code:

   Postal Code:  

Country:

   Country:  

Office Telephone #:

   Office Telephone #:  

Office Facsimile #:

   Office Facsimile #:  

Work E-Mail Address:

   Work E-Mail Address:  

SyndTrak E-Mail Address:

   SyndTrak E-Mail Address:

Additional Syndtrak User Access:

Enter E-Mail Addresses of any respective contact who should have access to
Syndtrak below.

SyndTrak E-Mail Addresses:

 

LOGO [g817806g08s81.jpg]



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

2

ADMINISTRATIVE QUESTIONNAIRE – (US DOLLAR ONLY)

CONFIDENTIAL

 

 

Primary Operations Contact:

 

Secondary Operations Contact:

First:   MI:                 Last:   First:   MI:                 Last:   Title:
  Title:   Street Address:   Street Address:   Suite/ Mail Code:   Suite/ Mail
Code:   City:                         State:   City:                        
State:   Postal Code:                         Country:   Postal
Code:                         Country:   Telephone:                        
Facsimile:   Telephone:                         Facsimile:   E-Mail Address:  
E-Mail Address:   SyndTrak E-Mail Address:   SyndTrak E-Mail Address:

Does Secondary Operations Contact need copy of notices?     YES  ¨    NO  ¨

 

Letter of Credit Contact:

 

Draft Documentation Contact or Legal Counsel:

First:   MI:                 Last:   First:   MI:                 Last:   Title:
  Title:   Street Address:   Street Address:   Suite/ Mail Code:   Suite/ Mail
Code:   City:                         State:   City:                        
State:   Postal Code:                         Country:   Postal
Code:                         Country:   Telephone:                        
Facsimile:   Telephone:                         Facsimile:   E-Mail Address:  
E-Mail Address:

 

6. Lender’s Fed Wire Payment Instructions:

Pay to:

Bank Name:

ABA #:

City:                         State:

Account #:

Account Name:

Attention:

 

 

 

7. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):

Pay to:

Bank Name:

ABA #:

City:                          State:

Account #:

Account Name:

Attention:

Use Lender’s Fed Wire Payment Instructions in Section #6
above?    YES  ¨    NO  ¨

 

LOGO [g817806g08s81.jpg]



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

3

ADMINISTRATIVE QUESTIONNAIRE – (US DOLLAR ONLY)

CONFIDENTIAL

 

 

8. Lender’s Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

Lender Taxpayer Identification Number (TIN):          -                        
         

Tax Withholding Form Delivered to Bank of America (check applicable one):

W-9  ¨             W-8BEN  ¨            W-8ECI  ¨  
          W-8EXP  ¨            W-8IMY  ¨

Tax Contact:

First:                         MI:                         Last:

Title:

Street Address:

Suite/ Mail Code:

City:                         State:

Postal Code:                         Country:

Telephone:                         Facsimile:

E-Mail Address:

SyndTrak E-Mail Address:

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

 

LOGO [g817806g08s81.jpg]



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

4

ADMINISTRATIVE QUESTIONNAIRE – (US DOLLAR ONLY)

CONFIDENTIAL

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

LOGO [g817806g22r05.jpg]

 

 

 

9. Bank of America’s Payment Instructions:

 

Pay to:

Bank of America, N.A.

XXXXXXX

New York, NY

XXXX: XXXXXX

Attn: Corporate Credit Services

Ref: Great Lakes Dredge & Dock Corporation

 

LOGO [g817806g08s81.jpg]



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Exhibit F

Form of Assignment and Assumption



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT F

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Loan and Security Agreement identified below (as amended, restated, extended,
supplemented or otherwise modified in writing, the “Loan Agreement”), receipt of
a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Loan Agreement, as of the Effective Date inserted by the Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount[s] and the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Loan Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.  

Assignor[s]:

 

 

      

 

  

2.

 

Assignee[s]:

 

 

      

 

    

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3.

 

Borrower:

  Great Lakes Dredge & Dock Corporation 4.  

Administrative Agent:    Bank of America, N.A., as the administrative agent
under the Loan Agreement



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

5.  

Loan Agreement: Loan and Security Agreement, dated as of November 4, 2014, among
Great Lakes Dredge & Dock Corporation, as Borrower, Great Lakes Dredge & Dock
Company, LLC, as Guarantor, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

6.  

Assigned Interest[s]:

 

Assignor[s]

   Assignee[s]    Aggregate
Amount of
Commitment/Loans
for all Lenders1      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans2     CUSIP
Number       $                    $                           %          $
                   $                           %          $                    $
                          %                 

 

[7.  

Trade Date:                    ]3

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]4   [NAME OF ASSIGNOR]   By:  

 

 

[NAME OF ASSIGNOR]

  By:  

 

    Title:  

ASSIGNEE[S]5

 

 

1  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

4  Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).



5  Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

[NAME OF ASSIGNEE]

By:

 

Title:

[NAME OF ASSIGNEE] By:

 

Title:

 

[Consented to and]6 Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent

By:

 

Title:

[Consented to:]7

By:

 

Title:

 

6  To be added only if the consent of the Administrative Agent is required by
the terms of the Loan Agreement.

7  To be added only if the consent of the Borrower is required by the terms of
the Loan Agreement.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Loan and Security Agreement, dated as of November 4, 2014, among Great Lakes
Dredge & Dock Corporation, as Borrower, Great Lakes Dredge & Dock Company, LLC,
as Guarantor, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Loan Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Loan Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.13(b)(iii) and
(v) of the Loan Agreement (subject to such consents, if any, as may be required
under Section 9.13(b)(iii) of the Loan Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Loan Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Loan Agreement,
and has received or has been accorded the opportunity to receive copies of the
most recent financial statements delivered pursuant to Section 7.01(a) thereof,
as applicable, and such other documents and information as it deems appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Loan Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns permitted by the terms of the Loan Agreement. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy or in electronic (i.e., “pdf”
or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Exhibit G

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT G-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan and Security Agreement dated as of
November 4, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among Great Lakes Dredge & Dock Corporation, as
borrower, Great Lakes Dredge & Dock Company, LLC, as guarantor, each lender from
time to time party thereto and Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 10.01 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF LENDER]

By:

 

 Name:

 Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT G-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan and Security Agreement dated as of
November 4, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among Great Lakes Dredge & Dock Corporation, as
borrower, Great Lakes Dredge & Dock Company, LLC, as guarantor, each lender from
time to time party thereto and Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 10.01 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name: Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT G-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan and Security Agreement dated as of
November 4, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among Great Lakes Dredge & Dock Corporation, as
borrower, Great Lakes Dredge & Dock Company, LLC, as guarantor, each lender from
time to time party thereto and Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 10.01 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT]

By:

 

Name: Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT G-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Loan and Security Agreement dated as of
November 4, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among Great Lakes Dredge & Dock Corporation, as
borrower, Great Lakes Dredge & Dock Company, LLC, as guarantor, each lender from
time to time party thereto and Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 10.01 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Loan
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF LENDER]

By:

 

Name: Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Exhibit H

Form of Notice of Loan Prepayment

 

2



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

EXHIBIT H

FORM OF NOTICE OF LOAN PREPAYMENT

Date:                     ,         

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Loan and Security Agreement, dated as of
November 4, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” capitalized terms used
herein shall, unless otherwise defined herein, have the meanings provided in the
Agreement), among GREAT LAKES DREDGE & DOCK CORPORATION, a Delaware corporation
(the “Borrower”), GREAT LAKES DREDGE & DOCK COMPANY, LLC, a Delaware limited
liability company, as Guarantor, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent.

The undersigned Borrower hereby notifies the Administrative Agent and the
Lenders that the Borrower intends to prepay the Loans:

 

  1. On                      (a Business Day).

 

  2. In the amount of $        .

 

GREAT LAKES DREDGE & DOCK CORPORATION

By:

 

Name:

 

Title:

 